EXHIBIT 10.35
 
[Pursuant to Item 601(b)(2) of Regulation S-K, the exhibits and schedules to
this agreement have been omitted. Axeda Systems Inc. agrees to supplementally
furnish such exhibits and schedules upon request from the Securities and
Exchange Commission.]
 


 
ASSET PURCHASE AGREEMENT
 
dated as of
 
September 1, 2005
 
among
 
ASOC Acquisition Corp.,
 
Axeda Systems Inc.,
 
Axeda Systems Operating Company, Inc.,
 
and
 
Axeda IP, Inc.
 


 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


     
Page
   
ARTICLE I DEFINITIONS
1
1.01.
Definitions
1
   
ARTICLE II PURCHASE AND SALE
7
2.01.
Purchase and Sale
7
2.02.
Excluded Assets
9
2.03.
Assumption of Liabilities
10
2.04.
Excluded Liabilities
10
2.05.
Assignment of Contracts and Rights
12
2.06.
Purchase Price; Closing
12
2.07.
Allocation of Purchase Price
13
2.08.
Signing Deliverables
14
2.09.
Sales Tax Escrow
14
   
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS
14
3.01.
Corporate Existence and Power; Subsidiaries
15
3.02.
Corporate Authorization
15
3.03.
Governmental Authorization; Consents
16
3.04.
Non Contravention
16
3.05.
SEC Reports; Financial Statements
17
3.06.
Absence of Certain Changes
18
3.07.
Personal Property
20
3.08.
Real Property
20
3.09.
Affiliate Transfers; Sufficiency of Purchased Assets.
21
3.10.
Title to Purchased Assets
21
3.11.
Indebtedness; No Undisclosed Liabilities
22
3.12.
Litigation; Proceedings
22
3.13.
Material Contracts
22
3.14.
Technology and Intellectual Property.
24
3.15.
Insurance Coverage
28
3.16.
Compliance with Laws.
28
3.17.
Employees.
28
3.18.
Environmental Compliance.
30
3.19.
Customers and Suppliers
31
3.20.
Products
32
3.21.
Accounts Receivable
32
3.22.
Inventories
32
3.23.
Transactions with Affiliates; Intercompany Arrangements
32
3.24.
Finders’ Fees
33
3.25.
No Equity Participation Obligations
33
3.26.
Other Information
33

 
 
-i-

--------------------------------------------------------------------------------

 
 

   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
33
4.01.
Organization and Existence
33
4.02.
Corporate Authorization
33
4.03.
Governmental Authorization
34
4.04.
Non Contravention
34
4.05.
Litigation
34
4.06.
Finders’ Fees
34
   
ARTICLE V COVENANTS OF SELLERS
34
5.01.
Conduct of the Business
34
5.02.
Access to Information
38
5.03.
Monthly Financials; Notices of Events; Continuing Disclosure.
38
5.04.
No Solicitation.
39
5.05.
Preparation of the Proxy Statement; Meeting of Stockholders.
40
5.06.
Confidentiality
41
5.07.
Change and Use of Names
42
5.08.
Transitional Assistance
42
5.09.
Payments with Respect to Purchased Assets
42
5.10.
[Intentionally Omitted].
42
5.11.
Questra Litigation
42
5.12.
State Tax Clearance
43
5.13.
Intercompany Transfers of Purchased Assets
43
5.14.
Use of Proceeds
43
5.15.
Office Lease
43
5.16.
Compliance
43
   
ARTICLE VI COVENANT NOT TO COMPETE
43
6.01.
Noncompetition; Nonsolicitation.
43
6.02.
No Solicitation of Supervisor Employees
44
   
ARTICLE VII COVENANTS OF BOTH PARTIES
45
7.01.
Best Efforts to Consummate Transactions
45
7.02.
Certain Filings; Consents
45
7.03.
Public Announcements
45
7.04.
Further Assurances.
45
   
ARTICLE VIII TAX MATTERS
46
8.01.
Tax Definitions
46
8.02.
Tax Matters
46
8.03.
Tax Cooperation; Allocation of Taxes.
48
   
ARTICLE IX EMPLOYEE BENEFITS
49
9.01.
Employee Benefits Definitions
49
9.02.
ERISA Representations
50
9.03.
Employees and Offers of Employment.
51
9.04.
No Third Party Beneficiaries
52

 
 
-ii-

--------------------------------------------------------------------------------

 
 

   
ARTICLE X CONDITIONS TO CLOSING
52
10.01.
Conditions to the Obligations of Each Party
52
10.02.
Conditions to the Obligations of Buyer
53
10.03.
Conditions to Obligations of Sellers
54
   
ARTICLE XI SURVIVAL; INDEMNIFICATION
55
11.01.
Survival
55
11.02.
Indemnification.
55
11.03.
Limitations
57
11.04.
Procedures.
57
11.05.
No Waiver
58
11.06.
Purchase Price Adjustment
59
11.07.
Exclusive Remedies
59
   
ARTICLE XII TERMINATION
59
12.01.
Grounds for Termination
59
12.02.
Effect of Termination.
60
   
ARTICLE XIII MISCELLANEOUS
61
13.01.
Notices
61
13.02.
Amendments; No Waivers.
62
13.03.
Expenses
62
13.04.
Successors and Assigns
62
13.05.
Governing Law
62
13.06.
Counterparts; Effectiveness
62
13.07.
Entire Agreement
63
13.08.
Bulk Sales Laws
63
13.09.
Captions
63
13.10.
Jurisdiction
63
13.11.
Waiver of Jury Trial
63
13.12.
Specific Performance
63
13.13.
Severability
64
13.14.
Construction
64
     

Exhibits
 
Exhibit A - Transition Services Agreement
Exhibit B - Form of Voting Agreement
Exhibit C - Form of Legal Opinion
 
 
 
-iii-

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement dated as of September 1, 2005 by and among ASOC
Acquisition Corp., a Delaware corporation (“Buyer”), Axeda Systems Inc., a
Delaware corporation (“Parent”), Axeda Systems Operating Company, Inc., a
Massachusetts corporation (“ASOC”), and Axeda IP, Inc., a Nevada corporation
(“AIP”) (Parent, ASOC and AIP, collectively “Sellers” and each a “Seller”):
 
RECITALS:
 
WHEREAS, Sellers develop, market and sell software products and services used by
many industries and customers worldwide for device relationship management
computer software and applications, or DRM, to access and exploit information
located within remote machines, devices and facilities (the “DRM Business”); and
 
WHEREAS, a portion of the DRM Business consists of the assets owned and employed
by Sellers and their Affiliates in connection with the manufacture, distribution
and sale of the industrial automation products marketed as Sellers’“Supervisor”
product family (the “Supervisor Business”); and
 
WHEREAS, Buyer desires to purchase substantially all of the assets of the DRM
Business other than those assets of Sellers and their Affiliates used
exclusively in the operation of the Supervisor Business (the “Business”), and
Sellers desire to sell substantially all of the assets of the Business to Buyer,
upon the terms and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.01.  Definitions.
 
(a)  The following terms, as used herein, have the following meanings:
 
“Accounts Receivable” shall mean: (a) all trade accounts receivable and other
rights to payment from customers of the Business and the full benefit of all
security for such accounts or rights to payment, including all trade accounts
receivable representing amounts receivable in respect of goods shipped or
products sold or services rendered to customers of the Business; (b) all other
accounts or notes receivable of the Business and the full benefit of all
security for such accounts or notes; and (c) any claim, remedy or other right
related to any of the foregoing.
 
“Affiliate” means with respect to any particular Person, any other Person
controlling, controlled by or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities or otherwise. With respect to Sellers only, “Affiliate” shall
include all direct and indirect Subsidiaries of Parent or another Seller.
 
 
-1-

--------------------------------------------------------------------------------

 
“Ancillary Agreements” means the Bridge Loan Documents, the Voting Agreements,
the Transition Services Agreement and the other agreements and instruments
entered into or to be entered into in connection with this Agreement and the
transactions contemplated by this Agreement.
 
“Balance Sheet Date” means May 31, 2005.
 
“Bridge Loan Documents” means the Senior Secured Bridge Note Purchase Agreement,
dated as of July 8, 2005 and as amended from time to time thereafter, by and
among Parent, ASOC, AIP and JMI, the Senior Subordinated Secured Bridge Note
Purchase Agreement, dated as of the date hereof (as may be amended from time to
time hereafter) by and among Parent, ASOC, AIP and JMI (collectively, the
“Bridge Note Purchase Agreements”) and any and all Notes, the Guaranty, the
Security Agreement, the Subordination Agreement or the Letter of Intent (each as
defined in the Bridge Note Purchase Agreements).
 
“Bridge Loans” means indebtedness for borrowed money of the Parent payable to
JMI pursuant to those certain Bridge Note Purchase Agreements.
 
“Business Balance Sheet” means the unaudited, disaggregated balance sheets of
Sellers reflecting the assets and liabilities of the Business as of May 31, 2005
and attached as Exhibit A to the Letter of Intent (as such term is defined in
the Bridge Note Purchase Agreements).
 
“Closing Date” means the date of the Closing.
 
“Indebtedness” means (i) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money, (ii) any
indebtedness evidenced by any note, bond, debenture or other debt security,
(iii) any indebtedness for the deferred purchase price of property or services
with respect to which a Person is liable, contingently or otherwise, as obligor
or otherwise, (iv) any commitment by which a Person assures a creditor against
loss (including, without limitation, contingent reimbursement Liability with
respect to letters of credit), (v) any indebtedness guaranteed in any manner by
a Person (including, without limitation, guarantees in the form of an agreement
to repurchase or reimburse), (vi) any Liabilities under leases recorded for
accounting purposes by the applicable Person as capitalized leases with respect
to which a Person is liable, contingently or otherwise, as obligor, guarantor or
otherwise, (vii) any indebtedness secured by a Lien on a Person’s assets, (viii)
any unsatisfied obligation for “withdrawal liability” to a “multiemployer plan”
as such terms are defined under ERISA, (ix) any amounts owed to any Person under
any noncompetition, severance or similar arrangements, (x) any change-of-control
or similar payment or increased cost which is triggered in whole or in part by
the transactions contemplated by this Agreement, (xi) any Liability of a Person
under deferred compensation plans, phantom stock plans, severance or bonus
plans, or similar arrangements made payable in whole or in part as a result of
the transactions contemplated herein (but excluding any amounts owed for
employees’ accrued vacation time), (xii) any off-balance sheet financing of a
Person (but excluding all leases recorded for accounting purposes by the
applicable Person as operating leases), (xiii) any accrued and unpaid interest
on, and any prepayment premiums, penalties or similar contractual charges in
respect of, any of the foregoing obligations computed as though payment is being
made in respect thereof on the Closing Date and (xiv) any Liabilities incurred
by a Person in connection with the negotiation of the Letter of Intent, this
Agreement, the Ancillary Agreements, the performance of a Person’s and its
Affiliates’ obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby.
 
 
-2-

--------------------------------------------------------------------------------

 
“Intellectual Property” means all tangible or intangible proprietary information
and materials, including:
 
(a) (i) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereon, and all patents, patent
applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, divisions, revisions, extensions and
re-examinations thereof, (ii) all trademarks, services marks, trade dress,
logos, trade names, domain names, and corporate names, together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith, (iii) all copyrights and all applications,
registrations and renewals in connection therewith, (iv) all mask works and all
applications, registrations and renewals in connection therewith, (v) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
process and techniques, methods, schematics, technology, technical data,
designs, drawings, flowcharts, block diagrams, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), and (vi) all software and firmware (including data, databases
and related documentation); and
 
(b) all documents, records and files relating to design, end user documentation,
manufacturing, quality control, sales, marketing or customer support for, and
tangible embodiments of, all intellectual property described herein.
 
“JMI” means JMI Equity Fund V, L.P., JMI Equity Fund V (AI), L.P. and their
respective Affiliates.
 
“Knowledge” as used in the phrases “to the Knowledge of Sellers,”“to Sellers’
Knowledge,”“Known to Sellers” and words of similar import means (i) the actual
knowledge or awareness of Robert M. Russell Jr., Dale E. Calder, Karen F.
Kupferberg, Bernie Wojcik, Richard MacKeen, Jim Hansen, David Bennett and Brian
Anderson and (ii) the knowledge or awareness which a prudent business person
would have obtained in the conduct of his or her business after making a
reasonably diligent inquiry with respect to the particular matter in question.
 
“Laurus” means Laurus Master Fund, Ltd.
 
“Laurus Consent Letter” means that certain letter agreement between Parent and
Laurus dated as of July 8, 2005 pursuant to which, among other things, Laurus
consented to the Bridge Loans and the repayment of the Laurus Debt in connection
with the consummation of the Asset Sale.
 
 
-3-

--------------------------------------------------------------------------------

 
“Laurus Debt” means indebtedness for borrowed money of the Parent payable to
Laurus pursuant to that certain Securities Purchase Agreement, dated as of
October 4, 2004, between Parent and Laurus.
 
“Leased Real Property” means all Real Property that is leased or subleased by
any Seller in connection with the operation of the Business.
 
“Liability” means any liability, debt, obligation, deficiency, Tax, penalty,
assessment, fine, claim, cause of action or other loss, fee, cost or expense of
any kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, known or unknown, accrued or unaccrued, liquidated or unliquidated,
and whether due or to become due and regardless of when asserted.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof) or any agreement to
file any of the foregoing, any sale of receivables with recourse against the
seller thereof, and any filing or agreement to file a financing statement as
debtor under the Uniform Commercial Code or any similar statute, in each case
that affects a Purchased Asset.
 
“Loss” means any loss, liability, obligation, claim, diminution in value,
damage, cost or expense, including reasonable attorneys’ fees and disbursements
and costs of investigation in connection with any claim, action, suit or
proceeding and including the costs of enforcing any indemnification obligations.
The amount of any Loss shall be determined without regard to, or giving effect
to, any qualification relating to materiality, the cause or occurrence of a
Material Adverse Effect, or the knowledge of any Person contained in any
representation or warranty giving rise to claim for indemnity hereunder.
 
“Material Adverse Change” means a material adverse change in (i) the business,
assets, liabilities, financial condition, results of operations, cash flows or
prospects of the Sellers taken as a whole or the Business, (ii) the ability of
the parties to consummate the transactions contemplated by this Agreement
without material delay or (iii) the ability of Buyer to acquire the Purchased
Assets and/or operate the Business in the same manner as Sellers prior to the
Closing in all material respects; provided, however, that the following changes
shall not constitute a “Material Adverse Change:” (x) any change or effect that
results or arises from changes affecting the industries in which Sellers operate
the Business generally or the United States economy generally (which changes or
effects in each case do not disproportionately affect Sellers or the Business)
or (y) any change or effect resulting from the disruption or loss of any
existing or prospective customer, distributor or supplier relationships and any
delays or cancellations in customer or distributor orders in that result from
the public announcement of this Agreement or the pendency of the transactions
contemplated hereby.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, liabilities, financial condition, results of operations, cash flows or
prospects of the Sellers taken as a whole or the Business, (ii) the ability of
the parties to consummate the transactions contemplated by this Agreement
without material delay or (iii) the ability of Buyer to acquire the Purchased
Assets and/or operate the Business in the same manner as Sellers prior to the
Closing in all material respects; provided, however, that the following effects
shall not constitute a “Material Adverse Effect:” (x) any effect that results or
arises from changes affecting the industries in which Sellers operate the
Business generally or the United States economy generally (which changes or
effects in each case do not disproportionately affect Sellers or the Business)
or (y) any effect resulting from the disruption or loss of any existing or
prospective customer, distributor or supplier relationships and any delays or
cancellations in customer or distributor orders in that result from the public
announcement of this Agreement or the pendency of the transactions contemplated
hereby.
 
 
-4-

--------------------------------------------------------------------------------

 
“Owned Real Property” means all Real Property except for Leased Real Property.
 
“Parent Common Stock” means the common stock, par value $.001 per share, of
Parent.
 
“Person” means a natural person, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Proxy Statement” means the Parent’s proxy statement with respect to the
Stockholders Meeting held by Parent to approve this Agreement, the Asset Sale
and the transactions contemplated hereby.
 
“Questra Litigations” means (i) the civil action pending in the United States
District Court for the Northern District of California under civil Action No. C
04-04738 EDL entitled Questra Corporation v Axeda Systems Inc. and Axeda Systems
Operating Company, Inc.; and (ii) the civil action pending in the United States
District Court for the District of Massachusetts under Civil Action No.
1.04-cv-11477-RWZ entitled Axeda Systems Operating Company, Inc. v Questra
Corporation.
 
“Real Property” means all real property and leases and subleases of, and other
interests in, real property, owned, held or used by any Seller or any of their
Affiliates in connection with the conduct of the Business or necessary for the
conduct of the Business, in each case, together with all buildings, fixtures,
and improvements erected thereon.
 
“Subsidiary” means, with respect to any person, any other person (other than a
natural person) in which such person (or another direct or indirect Subsidiary
of such person) holds stock or other ownership interests representing (A) more
that 50% of the voting power of all outstanding stock or ownership interests of
such other person, (B) the right to receive more than 50% of the net assets of
such entity available for distribution to the holders of outstanding stock or
ownership interests upon a liquidation or dissolution of such other person or
(C) a general or managing partnership or membership interest in such other
person.
 
“Subordination Agreement” shall mean the Amended and Restated Subordination
Agreement, dated as of the date hereof and as may be amended, modified and
restated from time to time, among Parent, JMI and Laurus.
 
 
-5-

--------------------------------------------------------------------------------

 
“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the date hereof, between Buyer and Sellers in
substantially the form attached hereto as Exhibit A.
 
“Voting Agreements” means those certain Voting Agreements, dated as of the date
hereof, between Buyer and certain stockholders of Parent in substantially the
form attached hereto as Exhibit B.
 
(b) Each of the following terms is defined in the Section set forth opposite
such term:
 
Term
 
Section
 
Term
 
Section
       
GAAP
 
3.05
Accounting Referee
 
2.07
 
Hazardous Substance
 
3.18
Acquisition Proposal
 
5.04
 
Indemnified Parties
 
11.02
Accrued Sales Tax Amount
 
2.09
 
Indemnifying Party
 
11.04
Allocation Statement
 
2.07
 
Interested Person
 
3.23
Apportioned Obligations
 
8.03
 
IRS
 
8.03
Asset Sale
 
3.02
 
Leases
 
3.08
Assumed Liabilities
 
2.03
 
Multiemployer Plan
 
9.02
Benefit Arrangement
 
9.01
 
Parent Board
 
3.02
Business
 
Recitals
 
Permits
 
3.16
Business Intellectual Property
 
3.14
 
Personal Property
 
2.01
Buyer Indemnified Parties
 
11.02
 
Post-Closing Tax Period
 
8.01
Closing
 
2.06
 
Pre-Closing Tax Period
 
8.01
Closing Balance Sheet
 
10.02
 
Publicly Available Software
 
3.14
COBRA
 
9.03
 
Purchase Price
 
2.06
Code
 
8.01
 
Purchased Assets
 
2.01
Co-Employer
 
9.01
 
Registered IP
 
3.14
Commitment
 
5.01
 
Release
 
3.18
Confidentiality Agreement
 
13.07
 
Representative
 
5.04
Consent
 
3.05
 
Required Consent
 
3.03
Contracts
 
2.01
 
Restricted Parties
 
6.01
Conveyance Documents
 
2.06
 
SEC
 
3.05
Customers or Business Relations
 
5.08
 
Securities Act
 
3.05
Damages
 
11.02
 
Securities Laws
 
3.05
Disclosure Schedule
 
Article III
 
Seller Indemnified Parties
 
11.02
DRM Business
 
Recitals
 
Seller Reports
 
3.05
Employee
 
9.01
 
Seller Software
 
3.14
Employee Plan
 
9.01
 
Special Committee
 
3.02
Environment
 
3.18
 
Stockholders Meeting
 
5.05
Environmental Law
 
3.18
 
Supervisor Business
 
Recitals
Environmental Liabilities
 
3.18
 
Supervisor Employee
 
6.02
Environmental Permits
 
3.18
 
Tax
 
8.01
ERISA
 
9.01
 
Tax Escrow Account
 
2.06
ERISA Affiliate
 
9.01
 
Tax Return
 
8.01
Exchange Act
 
3.03
 
Trade Secrets
 
3.14
Excluded Assets
 
2.02
 
Transferred Employee
 
9.01
Excluded Contracts
 
2.02
 
Transferring Affiliates
 
3.09
Excluded Liabilities
 
2.04
 
WARN Act
 
9.03
Financial Statements
 
3.05
       

 
 
 
-6-

--------------------------------------------------------------------------------

 
ARTICLE II
 
PURCHASE AND SALE
 
2.01.  Purchase and Sale. Upon the terms and subject to the conditions set forth
in this Agreement, Buyer shall purchase from Sellers, and each Seller shall
sell, transfer, assign and deliver (or cause to be sold, transferred, assigned
and delivered) to Buyer, at Closing free and clear of all Liens by appropriate
instruments of conveyance reasonably satisfactory to Buyer, all of the assets,
properties, rights and business, other than the Excluded Assets, of every kind
and description, wherever located, real, personal or mixed, tangible or
intangible, owned, held or used by Sellers (or any of them) or any Affiliate of
Sellers in the conduct of the Business or necessary for the conduct of the
Business (as the same shall exist on the Closing Date), including all assets
shown on the Business Balance Sheet and not disposed of in the ordinary course
of business since the Balance Sheet Date, and all such assets acquired by any
Seller or any of their Affiliates between the Balance Sheet Date and the Closing
Date (collectively, the “Purchased Assets”), and including, without limitation,
all right, title and interest of any Seller and any of their Affiliates in, to
and under such of the foregoing as are more specifically described below:
 
(a)  the Leased Real Property listed on Schedule 2.01(a);
 
(b)  all personal property and interests therein owned, held or used by any
Seller or any of their Affiliates in connection with the conduct of the Business
or necessary for the conduct of the Business, including machinery, equipment,
automobiles and other vehicles, furniture, office equipment, computers and all
related equipment, communications equipment, vehicles, storage tanks, spare and
replacement parts, fuel and all other tangible property, wherever located
(including such property and interests owned by any Seller or any of their
Affiliates in the possession of manufacturers, suppliers, customers,
distributors, sales representatives or others or in transit) (collectively, the
“Personal Property”), including the items listed on Schedule 2.01(b);
 
(c)  all raw materials, work-in-process, finished goods, supplies and other
inventories, wherever situated, owned, held or used by any Seller or any of
their Affiliates in connection with the conduct of the Business or necessary for
the conduct of the Business;
 
(d)  except for any Excluded Contract and subject to Section 2.05, all rights
existing under all contracts, agreements, leases, licenses, commitments, sales
and purchase orders and other instruments to which any Seller or any of their
Affiliates is a party in connection with the conduct of the Business or
necessary for the conduct of the Business, including the items listed on
Schedule 3.13 (collectively, the “Contracts”);
 
(e)  all Accounts Receivable of any Seller;
 
(f)  all prepaid expenses and deposits owned, held or used by any Seller or any
of their Affiliates in connection with the conduct of the Business or necessary
for the conduct of the Business, including ad valorem taxes, leases and rentals;
 
 
-7-

--------------------------------------------------------------------------------

 
(g)  all of a Seller’s rights, claims, credits, deposits, prepayments,
warranties, guarantees, refunds, causes of action or rights of set-off against
third parties, including unliquidated rights under manufacturers’ and vendors’
warranties relating to the Business;
 
(h)  all of a Seller’s Intellectual Property relating to the Business (including
the items listed on Schedule 3.14), including (A) all of the computer software
owned by Sellers (or any of them) or any Affiliate of Sellers (including the
items listed on Schedule 2.01(h)) in connection with the conduct of the Business
or necessary for the conduct of the Business, (B) all patents and patent
applications owned, held or used by Sellers (or any of them) or any Affiliates
of Sellers (including the items listed on Schedule 2.01(h)) relating to the
Business, (C) all of a Seller’s trademarks, services marks, trade dress, logos,
trade names and domain names owned, held or used for use in connection with the
conduct of the Business or necessary for the conduct of the Business, and all
corporate names which include the word “Axeda” or “eMation” (including the items
listed on Schedule 2.01(h)), together with all translations, adaptations,
derivations and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, and (D) all internet domain names used in the Business, including
“axeda.com,”“axeda.co.uk,”“axeda.at,”“axeda.co.at,”“axeda.com.mx,”“axeda.ru,”“axeda.com.pe,”“axeda.fr,”“axeda.ch,”“axeda.nu,”“axeda.com.pt,”“axeda.dk,”“axeda.jp,”“axeda.com.pl,”“axeda.pl,”“axeda.it,”“axeda.co.il,”“axeda.com.fr,”“axeda.nl,”“emation.com,”“axeda.net,”“axeda.org,”“axeda.ws,”“axeda.be,”“axeda.ac,”“axeda.info,”“axeda.de,”“axeda.as,”“axeda.co.hu,”“axeda.com.ru,”“emation.com,”“emation.de,”“emation.net”
and all other domain names under which Sellers conduct or have conducted the
Business.
 
(i)  all transferable licenses, permits or other governmental authorizations
affecting, or relating in any way to, the Business, including the items listed
on Schedule 2.01(i);
 
(j)  except to the extent they relate exclusively to Excluded Assets or Excluded
Liabilities, all books, records, files and papers, whether in hard copy or
computer format owned, held or used by any Seller or any of their Affiliates in
connection with the conduct of the Business or necessary for the conduct of the
Business, including engineering information, sales and promotional literature,
manuals and data, sales and purchase correspondence, lists of present and former
suppliers, lists of present and former customers, lists of present and former
distributors, sales representatives or agents, personnel and employment records,
agents, and all information relating to Taxes imposed on or with respect to the
Business;
 
(k)  all rights contractual or otherwise relating to the Business to enforce
infringement, assignment of inventions or developments, non-competition,
confidentiality or non-solicitation against employees (including the Transferred
Employees), consultants and other third parties;
 
(l)  all insurance, warranty and condemnation net proceeds received after the
Closing Date with respect to damage, non-conformance or loss to the Purchased
Assets;
 
 
-8-

--------------------------------------------------------------------------------

 
(m)  all goodwill associated with, and the going concern value of, the Business
or the Purchased Assets, together with the right to represent to third parties
that Buyer is the successor to the Business;
 
(n)  all assets (not already identified above) reflected in the Closing Balance
Sheet, other than Excluded Assets; and
 
(o)  all other assets of any kind or nature of a Seller relating in any way to
the Business, other than the Excluded Assets.
 
2.02.  Excluded Assets. Buyer expressly understands and agrees that the
following assets and properties of Sellers (the “Excluded Assets”) shall be
excluded from the Purchased Assets:
 
(a)  a Seller’s rights under or pursuant to this Agreement;
 
(b)  a Seller’s general ledger, accounting records, minute books, statutory
books and corporate seal, provided that Buyer shall be given copies of the
general ledger and accounting records relating in any way to the Business as
such documents exist as of the Closing Date;
 
(c)  all Real Property, other than the Leased Real Property set forth in
Schedule 2.01(a), of any Seller;
 
(d)  all rights existing under each Contract set forth on Schedule 2.02(d)
(collectively, the “Excluded Contracts”);
 
(e)  any intercompany or intracompany accounts or other receivables;
 
(f)  the capital stock of any Subsidiary;
 
(g)  bank accounts and all of each Seller’s cash and cash equivalents on hand
and in banks;
 
(h)  any pension, profit-sharing or employee benefit plans, including each
Sellers’ interest in any welfare plan, pension plan or benefit arrangement,
except as otherwise provided herein;
 
(i)  all employment agreements and severance arrangements of a Seller, provided
that Buyer may enforce the rights thereunder that are granted under Section
2.01(l) above;
 
(j)  all agreements evidencing the Laurus Debt or other indebtedness for money
borrowed by any Seller or any Affiliates of Sellers, all agreements relating to
the obligations of any Seller or any Affiliates of Sellers to issue equity
securities (including without limitation any warrants or other rights to
purchase capital stock of Parent or any other Person);
 
 
-9-

--------------------------------------------------------------------------------

 
(k)  any Purchased Assets sold or otherwise disposed of or consumed in the
ordinary course of operation of the Business consistent with past practices and
not in violation of any provisions of this Agreement during the period from the
date hereof until the Closing Date;
 
(l)  any assets that are either (i) used by Sellers and their Affiliates
exclusively in the businesses of Sellers and their Affiliates unrelated to the
Business including, but not limited to, the assets used exclusively by Sellers
and their Affiliates in connection with the operation of the Supervisor Business
or (ii) set forth on Schedule 2.02(l); and 
 
(m)  any right to receive mail and other communications addressed to a Seller
relating exclusively to the Excluded Assets or the Excluded Liabilities.
 
2.03.  Assumption of Liabilities. As partial consideration for the sale,
transfer, assignment and delivery of the Business and the Purchased Assets and
upon the terms and subject to the conditions set forth in this Agreement, Buyer
shall assume, pay and perform the following liabilities and obligations of
Sellers (collectively, the “Assumed Liabilities”) from and after the Closing and
no others:
 
(a)  all liabilities and obligations of a Seller arising after the Closing Date
under the Contracts that have been duly assigned by a Seller to Buyer (other
than liabilities or obligations (including indemnification obligations)
attributable to any failure by any Seller or any of their Affiliates to comply
with the terms thereof);
 
(b)  the accrued expenses and trade accounts payable (excluding amounts due to
Affiliates of any Seller) of a Seller that have been incurred exclusively in the
ordinary course of the conduct of the Business consistent with past practices
through the Closing Date, but only in the amounts and to the extent reflected in
the Closing Balance Sheet and, with respect to accrued expenses for royalties of
a Seller, only if the related license agreement has been duly assigned by
Sellers to Buyer at Closing; and
 
(c)  the accrued vacation through the Closing Date of the Transferred Employees
owed by Sellers and incurred in the ordinary course of the conduct of the
Business consistent with past practices to the extent reflected in the Closing
Balance Sheet.
 
2.04.  Excluded Liabilities. Notwithstanding any provision in this Agreement or
any other writing to the contrary, Buyer will assume at Closing only the Assumed
Liabilities and Buyer does not assume or agree or undertake to pay, satisfy,
discharge or perform in respect of, and will not be deemed by virtue of this
Agreement or any document delivered in connection herewith, or as a result of
the consummation of the transactions contemplated hereby to have assumed or to
have agreed to pay, satisfy, discharge or perform, any other Liability of any
Seller or any Affiliate of a Seller (or any predecessor owner of all or part of
its business and assets) of whatever nature whether presently in existence or
arising or asserted hereafter. All such Liabilities shall be retained by and
remain obligations and liabilities of Sellers or their Affiliates (all such
Liabilities not being assumed by Buyer being herein referred to as the “Excluded
Liabilities”). Without limiting the foregoing, none of the following shall be
Assumed Liabilities for the purposes of this Agreement:
 
 
-10-

--------------------------------------------------------------------------------

 
(a)  any and all Liabilities of Sellers under the Contracts that have not been
duly assigned by a Seller to Buyer;
 
(b)  except as provided in Article IX or as set forth in Section 2.03(c), any
and all Liabilities of Sellers relating to employee benefits or compensation
arrangements of any nature, including any severance obligations and any and all
Liabilities under any of Seller’s employee benefit agreements, plans or other
arrangements listed on Schedules 9.02 and 9.04;
 
(c)  except as set forth in Section 2.03(c), any and all Liabilities relating to
or arising out of the employment by a Seller and/or termination by a Seller of
employees employed in the Business, including employees who are parties to
employment, compensation or other similar agreements with Seller;
 
(d)  any and all Liabilities of Sellers for breach of contract, breach of
warranty, personal injury, property damage, infringement, violation of law,
indemnification or otherwise (whether based on negligence, breach of warranty,
strict liability or any other theory) caused by or arising out of or resulting
from, directly or indirectly, any alleged or actual acts or omissions occurring
on or before the Closing Date;
 
(e)  any and all Liabilities of a Seller for Taxes (including any Taxes that
arise as a result of the transactions contemplated by this Agreement);
 
(f)  any and all Liabilities for or relating to any Indebtedness or any equity
securities of Sellers, including any warrants and other rights to acquire equity
securities of any Seller or any Affiliates of Sellers or any other Person;
 
(g)  any and all Environmental Liabilities;
 
(h)  any and all litigation, claim, assessment, action, suit, proceeding, order,
judgment, decree or investigation of any kind or nature and any and all
Liabilities of Sellers or any of their Affiliates relating to the Questra
Litigations, including Liabilities for (i) payment or performance of any
judgment, order or decree that may be entered against any of such Sellers in
either or both of such litigation proceedings; and (ii) payment of all counsel
fees, expert witness fees and other fees and costs pertaining to the prosecution
or defense of either or both of such litigation proceedings;
 
(i)  any and all Liabilities of Sellers to any present or former officer (except
as set forth in Section 2.03(c)), director or stockholder of a Seller in his
capacity as such;
 
(j)  any and all Liabilities relating to an Excluded Asset; and
 
(k)  any and all other Liabilities of every kind of a Seller incurred by a
Seller in connection with, or arising by reason of, its ownership of the
Purchased Assets or its conduct of the Business on or prior to the Closing,
other than the Assumed Liabilities.
 
 
-11-

--------------------------------------------------------------------------------

 
2.05.  Assignment of Contracts and Rights. Sellers shall use their best efforts
to obtain the consent of all third parties whose consent is required to assign
to Buyer any Purchased Asset (including the Contracts) or any claim or right or
any benefit arising thereunder or resulting therefrom, including the consents
listed in Schedule 2.05. Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign any
Purchased Asset or any claim or right or any benefit arising thereunder or
resulting therefrom if an attempted assignment thereof, without consent of a
third party, would constitute a breach or other contravention thereof or in any
way adversely affect the rights of Buyer or a Seller thereunder. Except with
respect to those Contracts identified in Schedule 10.02(d) for which all
consents must be obtained prior to Closing, if after Sellers’ efforts such
consent is not obtained, or an attempted assignment thereof would be ineffective
or would adversely affect the rights of Sellers or Buyer thereunder so that
Buyer would not in fact receive all such rights, Sellers and Buyer will
cooperate in a mutually agreeable arrangement under which Buyer would obtain the
benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting, sub-licensing or subleasing to Buyer, or
under which a Seller would enforce for the benefit of Buyer, with Buyer assuming
such Seller’s obligations, any and all rights of such Seller against a third
party thereto. Sellers will promptly pay (or cause to be paid) to Buyer when
received all monies received by a Seller or any Affiliate of a Seller under any
Purchased Asset or any claim or right or any benefit arising thereunder, except
to the extent the same represents an Excluded Asset. In the event of any such
arrangement, Sellers and Buyer shall, to the extent the benefits therefrom and
obligations thereunder have not been provided by alternate arrangements
satisfactory to Buyer or Sellers, negotiate in good faith an adjustment in the
consideration paid by Buyer for the Purchased Assets, which adjustment shall
equal any costs incurred by Buyer to another Person to replace the benefit
arising from any such unassigned Purchased Asset.
 
2.06.  Purchase Price; Closing.
 
(a)  In consideration of the conveyance to Buyer of all right, title and
interest in and to the Purchased Assets and the other rights granted to Buyer
hereunder, and subject to the terms and conditions hereof, Buyer shall at the
Closing (i) assume the Assumed Liabilities, (ii) set aside in a segregated bank
account of Buyer (the “Tax Escrow Account”) the Accrued Sales Tax Amount (as
defined below), the proceeds of which shall be used to pay certain accrued sales
taxes of the Business in accordance with Section 2.09 below, and (iii) pay an
aggregate amount of Seven Million U.S. Dollars ($7,000,000.00) (the “Cash
Consideration”) in the manner provided below (collectively (i), (ii) and (iii),
the “Purchase Price”). For the sake of expediency, Buyer shall cause the Cash
Consideration to be paid directly to ASOC, acting on behalf of and as agent for
Sellers.
 
(b)  The closing (the “Closing”) of the purchase and sale of the Purchased
Assets and the assumption of the Assumed Liabilities hereunder shall take place
at the offices of Goodwin Procter LLP in Boston, Massachusetts no later than
three business days after satisfaction of the conditions set forth in Article X,
or at such other time or place as Buyer and Sellers may agree. At the Closing:
 
(i)  Buyer shall pay to ASOC, acting on behalf of all Sellers, the Cash
Consideration by wire transfer in immediately available funds to an account
maintained by ASOC, such account to be designated by Parent by written notice to
Buyer not later than two business days prior to the Closing Date; provided,
however, that to the extent that all or any portion of the Bridge Loans are
outstanding immediately prior to the Closing, then that portion of the Cash
Consideration equal to the aggregate amount outstanding under the Bridge Loans
shall not be paid in cash but rather shall be paid by the surrender of the notes
evidencing the Bridge Loans to Parent at Closing;
 
 
-12-

--------------------------------------------------------------------------------

 
(ii)  Sellers shall execute and deliver to Buyer such instruments of assignment,
deeds, bills of sale, endorsements, consents, assignments and other good and
sufficient instruments of conveyance and assignment (the “Conveyance Documents”)
as the parties shall deem reasonably necessary or appropriate to vest in Buyer
all right, title and interest in, to and under the Purchased Assets;
 
(iii)  Buyer shall execute and deliver to Sellers such instruments of assumption
as the parties shall deem reasonably necessary or appropriate for Buyer to
assume the Assumed Liabilities;
 
(iv)  Sellers and Buyer shall execute and deliver each of the Ancillary
Agreements to be entered into by it at the Closing, in each case substantially
in the form attached as an Exhibit to this Agreement; and
 
(v)  Sellers and Buyer shall execute and deliver all such instruments, documents
and certificates as may be reasonably requested by the other party that are
necessary, appropriate or desirable for the consummation at the Closing of the
transactions contemplated by this Agreement, including those instruments,
documents and certificates identified in Article X below.
 
2.07.  Allocation of Purchase Price.
 
(a)  As soon as practicable after the Closing, Buyer shall deliver to Parent a
statement (the “Allocation Statement”), setting forth the value of the Purchased
Assets and of the covenant not to compete described in Article VI, which shall
be used for the allocation of the Purchase Price among the Purchased Assets and
the covenant not to compete.
 
(b)  Parent shall have a period of 15 days after the delivery of the Allocation
Statement to present in writing to Buyer notice of any objections Parent may
have to the allocation set forth in the Allocation Statement. Unless Parent
timely objects, the Allocation Statement shall be binding on the parties hereto
without further adjustment.
 
(c)  If Parent shall raise any objections within the 15 day period, Buyer and
Parent shall negotiate in good faith and use their commercially reasonable
efforts to resolve such dispute. If the parties fail to agree within five days
after the delivery of the notice, then the disputed items shall be resolved by
KPMG, LLP, or if such firm declines to act in such capacity, by such other firm
of independent nationally recognized accountants having no material relationship
with Buyer or Sellers reasonably acceptable to both parties (the “Accounting
Referee”). The Accounting Referee shall resolve the dispute within 30 days of
having the item referred to it. The costs, fees and expenses of the Accounting
Referee shall be borne equally by Sellers and Buyer.
 
(d)  Sellers and Buyer shall report an allocation of such Purchase Price among
the Purchased Assets and the covenant not to compete in a manner entirely
consistent with the Allocation Statement (including any adjustment made pursuant
to Section 2.07(d)), and shall act in accordance with such Allocation Statement
in the preparation of financial statements and filing of all Tax Returns
(including, without limitation, filing Form 8594 with its Federal Income Tax
Return for the taxable year that includes the date of the Closing) and in the
course of any Tax audit, Tax review or Tax litigation relating thereto.
 
 
-13-

--------------------------------------------------------------------------------

 
(e)  No later than 10 days prior to the filing of their respective Forms 8594
relating to this transaction, each party shall deliver to the other party a copy
of its Form 8594.
 
2.08.  Signing Deliverables. Concurrent with the execution of this Agreement,
the following agreements and documents shall have been duly executed and
delivered to Buyer:
 
(a)  A Voting Agreement shall have been executed by each director (other than
members of the Special Committee) and each executive officer of Parent and any
other director or executive officer of any other Seller who holds shares of
Parent Common Stock or options to purchase shares of Parent Common Stock.
 
(b)  The Bridge Loan Documents duly executed by Sellers, certain Affiliates of
Sellers and Laurus each to the extent it is a party thereto.
 
2.09.  Sales Tax Escrow. For a period of four months following the Closing Date,
Buyer shall cause to be paid out of the funds held in the Tax Escrow Account
those certain sales tax amounts then due and payable by Sellers which sales
taxes relate directly to the sale or license of products and services of the
Business and which are identified in Schedule 2.09 (the amount set forth in
Schedule 2.09, as reduced by payment, abatement, settlement or otherwise prior
to Closing, is referred to herein as the “Accrued Sales Tax Amount”). In no
event shall the aggregate amount paid or payable from the Tax Escrow Amount
under this Section 2.09 exceed the Accrued Sales Tax Amount. Payments under this
Section 2.09 shall be made directly to the applicable state taxing authorities
on behalf of Sellers. Buyer’s obligation to remit any such payments from the Tax
Escrow Account shall be subject to Buyer’s prior receipt of written notice from
Sellers identifying the exact amount of tax due, the name of the appropriate
taxing authority, a statement as to the basis for such tax and its relation to
the Business, and such other information as necessary to remit payment to the
taxing authority. Sellers shall present to Buyer evidence of such tax obligation
upon request, which evidence shall be reasonably satisfactory to Buyer. On the
four month anniversary of the Closing Date, all amounts remaining in the Tax
Escrow Account shall be released to Buyer. The parties hereto acknowledge and
agree that (i) the Tax Escrow Account shall at all times remain the property and
asset of Buyer, (ii) Sellers have no right, title or interest in or to the Tax
Escrow Account and the funds therein, and (iii) Buyer is not, under this Section
2.09 or otherwise, assuming any tax obligations or tax liabilities of Sellers or
any of their Affiliates.
 
ARTICLE III  
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Except as set forth in the disclosure schedules dated as of the date hereof and
delivered herewith to Buyer (which disclosure schedules identify the section and
subsection to which each disclosure therein relates, provided that disclosure in
any section of such schedules shall be deemed to be disclosed with respect to
any other section of Article III of this Agreement to the extent that it is
readily apparent from the face of such disclosure that such disclosure is
applicable to such other section) (the “Disclosure Schedules”), Sellers hereby
jointly and severally represent and warrant to Buyer that:
 
 
-14-

--------------------------------------------------------------------------------

 
3.01.  Corporate Existence and Power; Subsidiaries.
 
(a)  Each Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of its jurisdiction of incorporation as set forth
in Schedule 3.01(a), and has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on the Business as now
conducted. Each Seller is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction where the character of the property
owned or leased by it or the nature of its activities makes such qualification
necessary, except for those jurisdictions where the failure to be so qualified
would not, individually or in the aggregate, have a Material Adverse Effect.
Each Seller has heretofore delivered to Buyer true and complete copies of its
corporate charter and bylaws as currently in effect.
 
3.02.  Corporate Authorization. Each Seller has full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. Sellers, with the assistance of financial and
legal advisers, conducted an arms’ length marketing process of the Business, out
of which Buyer’s bid was selected as the best offer for the Business and the
Purchase Price represents the fair market value of the Purchased Assets. The
special committee of the Parent’s board of directors (the “Special Committee”)
has, by resolutions duly adopted by unanimous vote of its members, (i)
determined that (A) the sale of Purchased Assets contemplated by this Agreement
(the “Asset Sale”) is advisable and in the best interests of Sellers, Sellers’
Affiliates and their constituencies including creditors and Parent’s
stockholders, and (B) the Purchase Price to be received by Sellers is fair to
Sellers, Sellers’ Affiliates and their constituencies including creditors and
Parent’s stockholders, (ii) recommended that the boards of directors of Parent
and the other Sellers approve and adopt this Agreement and approve the Asset
Sale and the other transactions contemplated hereby, and (iii) recommended
approval and adoption by the stockholders of Parent of this Agreement and the
transactions contemplated hereby. The board of directors of Parent (the “Parent
Board”) has, by resolutions duly adopted by unanimous vote of its members,
approved and adopted this Agreement, approved the Asset Sale and the
transactions contemplated hereby and has recommended that the Parent’s
stockholders approve and adopt this Agreement and approve the Asset Sale and the
transactions contemplated hereby at the Stockholders Meeting, which will be held
in accordance with the provisions of Section 5.05. In connection with the
foregoing, the Parent Board has taken such actions and votes as are necessary
(if any) on its part to render the provisions of Section 203 of the Delaware
General Corporation Law and all other takeover statutes applicable to Delaware
corporations and any other applicable takeover statutes of any other state,
inapplicable to this Agreement, the Asset Sale and the transactions contemplated
by this Agreement. The board of directors and stockholders of each Seller (other
than Parent’s stockholders) have duly approved this Agreement and all other
Ancillary Agreements to which it is a party and have duly authorized the
execution and delivery of this Agreement and all other Ancillary Agreements to
which it is a party and the consummation of the Asset Sale and the other
transactions contemplated hereby and thereby. Subject only to the approval of
the Asset Sale by the holders of a majority of the outstanding shares of Parent
Common Stock, no other corporate proceedings on the part of any Seller are
necessary to approve and authorize the execution and delivery of this Agreement
or the other Ancillary Agreements to which a Seller is a party and the
consummation of the Asset Sale and the other transactions contemplated hereby
and thereby. This Agreement and all other Ancillary Agreements to which a Seller
is a party have been duly executed and delivered by such Seller and constitute
the valid and binding agreements of such Seller, enforceable against such Seller
in accordance with their terms.
 
 
-15-

--------------------------------------------------------------------------------

 
3.03.  Governmental Authorization; Consents.
 
(a)  The execution, delivery and performance by each Seller of this Agreement
and each of the Ancillary Agreements to which such Seller is a party and the
consummation of the Asset Sale and the other transactions contemplated hereby or
thereby require no action by or in respect of, or filing with, any governmental
body, agency, official or authority, other than the filings required under the
proxy solicitation rules under the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”).
 
(b)  Schedule 3.03 sets forth each consent, approval, waiver or other action (a
“Required Consent”) by any Person under any contract, agreement, indenture,
lease, instrument or other document to which a Seller is a party or is bound
that is required or necessary (i) for the execution, delivery and performance by
Sellers of this Agreement and each Ancillary Agreement to which a Seller is a
party, or for the consummation of the Asset Sale and the transactions
contemplated hereby or thereby (including assignment of the Contracts under
Section 2.02(d)) or (ii) to prevent the other party to any such contract,
agreement, indenture, lease, instrument or other document from having a right to
terminate such agreement or to seek the release of source code relating to a
Seller’s Intellectual Property as a result of the execution, delivery or
performance by Sellers of this Agreement and each Ancillary Agreement to which
Sellers are a party, or for the consummation of the transactions contemplated
hereby or thereby. The Laurus Consent Letter remains in full force and effect
and has not been waived, amended or modified.
 
(c)  No consents, approvals, authorization or permits of, or filing with or
notification to, the Israeli Investment Center of the Israeli Ministry of Trade
& Industry, the Office of the Chief Scientist of the Israeli Ministry of Trade &
Industry, the Israeli Commissioner of Restrictive Trade Practices or any other
foreign agency is required or necessary for the execution, delivery or
performance by any Seller of this Agreement and the Ancillary Agreements or for
the consummation of the Asset Sale and the other transactions contemplated
hereby or thereby.
 
3.04.  Non-Contravention. Except as set forth in Schedule 3.04, the execution,
delivery and performance by Sellers of this Agreement and each Ancillary
Agreement to which a Seller is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not (a) contravene or conflict
with the corporate charter or bylaws (or similar organizational documents) of
any Seller, (b) contravene or conflict in any material respect with any
provision of any law, regulation, judgment, injunction, order, Permit or decree
binding upon or applicable to any Seller or the Business (c) assuming the
receipt of all Required Consents, constitute a default (with or without notice
or lapse of time, or both) under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of any Seller, or to a
loss of any benefit, relating to the Business to which any Seller is entitled
under any provision of any agreement, contract or other instrument binding upon
any Seller or (d) result in the creation or imposition of any Lien on any
Purchased Asset.
 
 
-16-

--------------------------------------------------------------------------------

 
3.05.  SEC Reports; Financial Statements.
 
(a)  Parent has filed with the United States Securities and Exchange Commission
(the “SEC”) all forms, reports, schedules, statements and other documents
required to be filed by it since December 31, 2002 (as such documents have been
amended since the time of their filing, collectively, the “Seller Reports”). As
of their respective dates or, if amended, as of the date of the last such
amendment, the Seller Reports, including, without limitation, any financial
statements or schedules included therein, complied in all material respects with
the Securities Act of 1933, as amended (the “Securities Act”) or the Exchange
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to such Seller Reports (collectively, the “Securities
Laws”), and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Other than Parent, no other Seller or any Subsidiary is
required to file any forms, reports or other documents with the SEC pursuant to
Sections 13 or 15 of the Exchange Act.
 
(b)  Set forth in Schedule 3.05 are true and complete copies of (i) the audited
balance sheet and the related audited statements of operations and cash flows
for the twelve months ended December 31, 2004, of Parent and its Subsidiaries on
a consolidated basis, together with the report of the independent accountants
thereon, (ii) the unaudited balance sheet and the related unaudited statements
of operations and cash flows for the twelve months ended December 31, 2004, of
Parent and each of its Subsidiaries on a consolidating basis that were used in
the preparation of the financial statements referred to in clause (i), (iii) the
unaudited consolidated balance sheet and related unaudited consolidated
statements of operations and cash flows for the six months ended June 30, 2005,
of Parent and its Subsidiaries on a consolidated basis, (iv) the unaudited
balance sheet and related unaudited statements of operations and cash flows for
the six months ended June 30, 2005, of Parent and each of its Subsidiaries on a
consolidating basis that were used in the preparation of the financial
statements referred to in clause (iii) (collectively, together with any
subsequent financial statements of Parent and/or Subsidiaries delivered pursuant
to Section 5.03 hereof, the “Financial Statements”). The Financial Statements
have been prepared from, and are in accordance with, the books and records of
Parent and its Subsidiaries, comply in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, have been prepared (or to the extent of a Subsidiary
organized in a foreign jurisdiction, have been reconciled) in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited interim financial statements, as may
be permitted by the SEC on Form 10-Q, 8-K or any successor form under the
Exchange Act) and fairly present the consolidated financial position and the
results of operations and cash flows of Parent and its Subsidiaries as at the
dates thereof or for the periods presented therein.
 
 
-17-

--------------------------------------------------------------------------------

 
(c)  Schedule 3.05 also contains a true and complete copy of the Business
Balance Sheet. The Business Balance Sheet (i) has been derived from the
Financial Statements and (ii) represents Seller’s good faith allocations
intended to fairly present the combined financial position of the Business as of
the date thereof under the heading “DRM Buyer.”
 
(d)  Parent (i) keeps books, records and accounts which, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
Parent and its Subsidiaries and (ii) maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (w) transactions are
executed in accordance with management’s general or specific authorization;
(x) transactions are recorded as necessary (1) to permit preparation of
financial statements in accordance with GAAP and (2) to maintain accountability
for assets; (y) access to assets is permitted only in accordance with
management’s general or specific authorization; and (z) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
3.06.  Absence of Certain Changes. Since December 31, 2004, except as reflected
in the unaudited Financial Statements or in Schedule 3.06, Sellers have
conducted the Business in the ordinary course consistent with past practices,
and there has not been any:
 
(a)  Material Adverse Change or any event, occurrence, development or state of
circumstances or facts which could reasonably be expected to result in a
Material Adverse Change, or any condition, event or occurrence which,
individually or in the aggregate, could reasonably be expected to prevent or
materially delay a Seller’s ability to consummate the transactions contemplated
by this Agreement or perform its obligations hereunder or under the Ancillary
Agreements;
 
(b)  payment or grant of any right relating to the Business by any Seller to any
Interested Person, or any charge by any Interested Person to any Seller, or
other transaction between any Seller and any Interested Person, except in any
such case for employee compensation payments in the ordinary course of business
of such Seller consistent with past practice;
 
(c)  incurrence, assumption or guarantee by any Seller of any Indebtedness,
other than the Bridge Loans;
 
(d)  creation or assumption by any Seller of any Lien on any Purchased Asset,
other than the Liens granted to secure the Bridge Loans;
 
(e)  damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the Business or any Purchased Asset in an amount greater
than $10,000;
 
(f)  transaction or commitment made, or any contract or agreement entered into,
by any Seller or with respect to any Purchased Asset (including the acquisition
or disposition of any assets) or any relinquishment by any Seller of any
contract or other right, in either case, material to the Business, other than
transactions and commitments in the ordinary course of business consistent with
past practices and those contemplated by this Agreement;
 
 
-18-

--------------------------------------------------------------------------------

 
(g)  change in any method of Tax or financial accounting or accounting practice
or any making of a Tax election or change of an existing election by any Seller
with respect to the Business;
 
(h)  (i) grant of any severance or termination pay to any employee,
(ii) entering into (or extension) of any employment, deferred compensation or
other similar agreement (or any amendment thereto) with any employee,
(iii) change in benefits payable under existing severance or termination pay
policies of any Seller or employment agreements to which any employee is a
party, (iv) change in compensation, bonus or other benefits payable to employees
or consultants of any Seller or (v) other change in employment terms for any of
its directors, officers, or employees outside the ordinary course of business or
entered into any transaction with any Interested Person;
 
(i)  labor dispute, other than routine individual grievances, or any activity or
proceeding by a labor union or representative thereof to organize any employees
of any Seller, or any lockouts, strikes, slowdowns, work stoppages or threats
thereof by or with respect to such employees;
 
(j)  employee terminations (other than for poor performance or for cause) and/or
layoffs, and Sellers have preserved intact and kept available the services of
present employees, in each case in accordance with past practice;
 
(k)  redemption or repurchase, directly or indirectly, of any shares of capital
stock or other equity security or declaration, set aside or payment any
dividends or any other distributions (whether in cash or in kind) with respect
to any shares of its capital stock or other equity security;
 
(l)  issuance, sale or transfer of any notes, bonds or other debt securities
(other than in connection with the Bridge Loans), any equity securities, any
securities convertible, exchangeable or exercisable into shares of its capital
stock or other equity securities, or options or other rights to acquire shares
of its capital stock or other equity securities;
 
(m)  discharge or satisfaction of any Lien or payment of any Liability (other
than Liabilities paid in the ordinary course of business), prepayment of any
amount of Indebtedness or the subject any portion of its properties or assets to
any Lien;
 
(n)  waiver, cancellation, compromise or release of any rights or claims of
material value relating to the Business, whether or not in the ordinary course
of business;
 
(o)  entering into, amendment or termination of, any material Contract or
entering into any other material transaction or materially changed any business
practice related to or affecting the Business;
 
(p)  change in a Seller’s cash management customs and practices other than in
the ordinary course of business (including, without limitation, with respect to
maintenance of working capital balances and inventory levels, collection of
accounts receivable, payment of accounts payable, accrued liabilities and other
Liabilities and pricing and credit policies);
 
 
-19-

--------------------------------------------------------------------------------

 
(q)  change or authorization to make any change in any Seller’s certificate of
incorporation, bylaws or other governing or organizational documents;
 
(r)  institution or settlement of any claim or lawsuit or involving equitable or
injunctive relief; or
 
(s)  agreement, undertaking or commitment to do any of the foregoing.
 
3.07.  Personal Property.
 
(a)  Sellers have good and marketable title to, or in the case of leased or
licensed personal property have valid leasehold or license interests in, all
Personal Property, except for properties and assets sold since the Balance Sheet
Date in the ordinary course of business consistent with past practices. None of
such Personal Property is subject to any Liens, other than:
 
(i)  Liens securing the Bridge Loans and the Laurus Debt;
 
(ii)  Liens for ad valorem Taxes which shall have accrued prior to the Closing
Date, but which shall not be due and payable until after the Closing Date (and
for which adequate accruals or reserves have been established on the Closing
Balance Sheet);
 
(iii)  Liens that do not materially detract from the value of the Personal
Property as now used, or materially interfere with any present or intended use
of the Personal Property; or
 
(iv)  Liens reflected in the Financial Statements.
 
(b)  Except as disclosed in Schedule 3.07, each item of Personal Property has no
material defects, is in good operating condition and repair (ordinary wear and
tear excepted), and is generally adequate for the uses to which it is being put.
 
3.08.  Real Property.
 
(a)  None of the Real Property is owned by Sellers. All of the Real Property is
leased by Sellers as lessee or sublessee.
 
(b)  Schedule 3.08(b) sets forth all leases and subleases of Real Property (the
“Leases”), true and correct copies of which have been previously provided by
Parent to Buyer.
 
(c)  The Leases are valid, binding and enforceable in accordance with their
respective terms, and there does not exist under any such Lease any default by
any Seller or, to Sellers’ Knowledge, by any other Person, or any event that,
with notice or lapse of time or both, would constitute a default by any Seller
or, to Seller’s Knowledge, by any other Person. Sellers have delivered to Buyer
complete and accurate copies of all Leases, including all amendments and
agreements related thereto. All rent and other charges currently due and payable
under the Leases have been paid.
 
 
-20-

--------------------------------------------------------------------------------

 
(d)  Except as disclosed in Schedule 3.08(d), Parent or another Seller, as
applicable, is the holder of the lessee’s interest under the Leases and has
neither assigned the Leases nor subleased all or any portion of the premises
leased thereunder. None of Sellers and/or any of their Affiliates have made any
alterations, additions or improvements to the premises leased under the Leases
that are required to be removed (or of which lessor could require removal) at
the termination of the respective Lease terms.
 
3.09.  Affiliate Transfers; Sufficiency of Purchased Assets.
 
(a)  As of the date of execution of this Agreement, the Affiliates of Sellers
identified in Schedule 3.09 (the “Transferring Affiliates”) own, hold or use in
connection with, or necessary for, the conduct and operation of the Business
those Purchased Assets identified in Schedule 3.09. Prior to Closing, such
Transferring Affiliates shall have taken all requisite action to duly assign,
transfer and deliver to ASOC all of such Purchased Assets such that ASOC will
have good and marketable title in and to each of such Purchased Assets, free and
clear of all Liens before Closing. Each such Transferring Affiliate has full
corporate power and authority to assign, transfer and deliver such Purchased
Assets to ASOC. No corporate proceedings on the part of any Transferring
Affiliate are necessary to approve and authorize such assignment and transfer.
The assignment, transfer and delivery of the Purchased Assets by the
Transferring Affiliates to ASOC (i) require no action by or in respect of, or
filing with, any governmental body, agency, official or authority, (ii) do not
and will not contravene or conflict with the organizational documents of any
Transferring Affiliate or any provision of any law, regulation, judgment,
injunction, order, permit or decree binding upon or applicable to any
Transferring Affiliate or any Purchased Asset, (iii) do not and will not
constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of any Transferring
Affiliate or (iv) do not and will not result in the creation or imposition of
any Lien on any Purchased Asset.
 
(b)  The Purchased Assets constitute all of the rights, properties, assets and
services owned, held or used in or necessary for the conduct or operation of the
Business as currently conducted by Sellers and their Affiliates. The Purchased
Assets will enable Buyer to operate the Business after the Closing in the same
manner as operated by Sellers prior to the Closing in all material respects.
Immediately following the Closing, none of the Sellers (or any of their
respective Affiliates) will own, license or lease any rights, or have any rights
(except as may be provided in the Transition Services Agreement) with respect
to, any properties or assets which are owned, held or used in or necessary for
the conduct of the Business as presently conducted.
 
3.10.  Title to Purchased Assets. Upon consummation of the transactions
contemplated hereby, Buyer will have acquired good and marketable title in and
to, or a valid leasehold interest in, each of the Purchased Assets, free and
clear of all Liens, except for:
 
 
-21-

--------------------------------------------------------------------------------

 
(a)  Liens for ad valorem Taxes which shall have accrued prior to the Closing
Date, but which shall not be due and payable until after the Closing Date (and
for which adequate accruals or reserves have been established on the Balance
Sheet); or
 
(b)  Liens that do not materially detract from the value of such Purchased Asset
as now used, or materially interfere with any present or intended use of such
Purchased Asset.
 
3.11.  Indebtedness; No Undisclosed Liabilities. Except as set forth on Schedule
3.11, neither Parent nor any Subsidiary is subject to any Indebtedness. Schedule
3.11 details the outstanding balance (including accrued and unpaid interest) for
each such outstanding item of Indebtedness. Except as disclosed in the Financial
Statements or set forth in Schedule 3.11, there are no Liabilities of Sellers
relating in any way to the Business of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a Liability, other than (a) Liabilities incurred in
the ordinary course of operating the Business consistent with past practices
since the Balance Sheet Date, none of which is material to the Business or to
any Seller, (b) Liabilities arising in the ordinary course of business
consistent with past practice for future performance under agreements,
contracts, leases or commitments disclosed in this Agreement or in a Schedule
hereto (none of which relates to any breach of contract, breach of warranty,
tort, injury caused to another, infringement, indemnification, lawsuit or
violation of law and none of which is material to the Business or to any
Seller), and (c) those Liabilities incurred in connection with Sellers’
performance of their obligations under this Agreement.
 
3.12.  Litigation; Proceedings. Except as disclosed in Schedule 3.12, there is
no claim, action, suit, investigation or proceeding (or any basis therefor)
pending against, or to Sellers’ Knowledge, threatened against or affecting, any
Seller, any Affiliate of Sellers (to the extent material to the Business or any
Purchased Asset), the Business or any Purchased Asset, or the transactions
contemplated hereby before any court or arbitrator or any governmental body,
agency, official or authority. Except as set forth on Schedule 3.12, no Seller
and no Affiliate of any Seller is subject to any outstanding order, judgment or
decree issued by any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or any arbitrator relating in any
way to the Business.
 
3.13.  Material Contracts.
 
(a)  Schedule 3.13 sets forth the following contracts, agreements, leases or
other contractual arrangements which pertain to, or are used or held in
connection with, or are necessary for, the operation of the Business and to
which any of the Sellers or their Affiliates is a party or by which any of the
Sellers or their Affiliates or any of their respective assets is bound:
 
(i)  all leases of Real Property and Personal Property;
 
(ii)  all contracts for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments by any Seller or any
Affiliate of any Seller, or pursuant to which in the last year any Seller or any
Affiliate of any Seller paid, in the aggregate $10,000 or more;
 
 
-22-

--------------------------------------------------------------------------------

 
(iii)  all sales, distribution or other similar agreements providing for the
sale by any Seller or any Affiliate of any Seller of materials, supplies, goods,
services, equipment or other assets that provide for annual payments to any
Seller or any Affiliate of any Seller of, or pursuant to which in the last year
any Seller or any Affiliate of any Seller received, in the aggregate $10,000 or
more;
 
(iv)  all partnership, joint venture or other similar contract arrangements or
agreements;
 
(v)  all contracts relating to indebtedness for borrowed money or the deferred
purchase price of property (whether incurred, assumed, guaranteed or secured by
any asset), except contracts relating to indebtedness incurred in the ordinary
course of business in an amount not exceeding $10,000;
 
(vi)  all employment, consulting, severance or change of control agreements;
 
(vii)  all license, assignment, technology transfer, development, franchise,
escrow or other agreements in respect of any Intellectual Property or other
property developed by or for, or owned or used by any Seller or any Affiliate of
any Seller in connection with or necessary for the operation of the Business;
 
(viii)  all agency, dealer, sales representative or other similar agreements;
 
(ix)  all contracts or other documents that limit the freedom of any Seller or
any Affiliate of any Seller to compete in any line of the Business or with any
Person or in any area to own, operate, sell, transfer, pledge or otherwise
dispose of or encumber any Purchased Asset and that would so limit the freedom
of Buyer after the Closing Date;
 
(x)  all contracts or commitments with or for the benefit of any Interested
Person;
 
(xi)  all collective bargaining agreements or contracts with any labor union,
all bonus, commission, pension, profit sharing, retirement or any other form of
deferred compensation or incentive plans and all stock purchase, stock option,
hospitalization, insurance or similar plans or practices, whether formal or
informal;
 
(xii)  all contracts with respect to the lending or investing of funds;
 
(xiii)  all guaranties of any obligation, other than endorsements made for
collection;
 
(xiv)  all powers of attorney;
 
 
-23-

--------------------------------------------------------------------------------

 
(xv)  all contracts relating to the acquisition or sale of any Purchased Assets
since December 31, 2004; or
 
(xvi)  all other contracts or commitments not made in the ordinary course of
business that is material to the Business taken as a whole.
 
(b)  Parent has delivered to Buyer true and correct copies of each Contract
disclosed on any Schedule of this Agreement. Each Contract disclosed in any
Schedule to this Agreement or required to be disclosed pursuant to
Section 3.13(a) is a valid and binding agreement of each Seller or each
Affiliate of a Seller who is a party thereto and is in full force and effect,
and except as set forth in Schedule 3.13(b) no Seller or any Affiliate of a
Seller nor, to Sellers’ Knowledge, any other party thereto is in default in any
material respect under the terms of any such Contract, nor, to Sellers’
Knowledge, has any event or circumstance occurred that, with notice or lapse of
time or both, would constitute an event of default thereunder.
 
3.14.  Technology and Intellectual Property.
 
(a)  Schedule 3.14(a) accurately lists in each case to the extent owned, held or
used in, or necessary for, the Business: (i) all Intellectual Property (other
than Intellectual Property licensed from third parties) that is registered,
filed, or issued under the authority of any governmental or administrative body,
including all patents, registered copyrights, registered mask works, and
registered trademarks, domain names, and all applications for any of the
foregoing (“Registered IP”) in each case indicating the applicable jurisdiction,
registration number (or application number) and the date issued (or date filed);
(ii) all hardware products and tools, software and firmware products and tools
and services developed, sold, published, offered, or under development by
Sellers or any of their Affiliates; and (iii) all licenses (in and out),
sublicenses and other agreements to which any Seller or any of their Affiliates
is a party and pursuant to which any Seller or any other Person is authorized to
use any Intellectual Property or exercise any other right with regard thereto,
including the dates of, and identities of the parties to, the relevant
agreements. The disclosures described in clause (i) of the preceding sentence
include an identification of each product or service (identified in clause (ii)
of the preceding sentence) that embodies, utilizes, or is based upon or derived
from (or, with respect to products and services under development, that is
expected to embody, utilize, or be based upon or derived from) such item of
Registered IP.
 
(b)  Except as set forth in Schedule 3.14(b), each item of Sellers’ Intellectual
Property owned, held or used in, or necessary for, the operation of the Business
(the “Business Intellectual Property”) is either: (i) owned solely by a Seller
free and clear of any Liens; or (ii) rightfully used and authorized for use by a
Seller and its successors pursuant to a valid and enforceable written license.
No Seller has assigned or otherwise transferred ownership of, or agreed to
assign or otherwise transfer ownership of, any Business Intellectual Property to
any other Person, except as set forth in Schedule 3.14(b). All of Sellers’
Business Intellectual Property that is used by a Seller pursuant to a license or
other grant of a right by a third party to use its proprietary information is
separately identified as such under Schedule 3.14(b). Each Seller has all rights
in its Business Intellectual Property necessary to carry out its current and
currently planned future activities relating to the Business, including without
limitation (except as noted on Schedule 3.14(b) rights to make, use, exclude
others from using, reproduce, modify, adapt, create derivative works based on,
translate, distribute (directly and indirectly), transmit, display and perform
publicly, license, rent, lease, assign and sell its Business Intellectual
Property in all pertinent geographic locations and fields of use, and to
sublicense any or all rights to third parties, including the right to grant
further sublicenses as necessary to carry out its activities to the Business.
 
 
-24-

--------------------------------------------------------------------------------

 
(c)  Sellers have provided to Buyer complete and accurate copies of all
applications and other material documents related to each item of Registered IP.
Each item of Registered IP has not been abandoned or finally rejected and is and
at all times has been in compliance in all material respects with all legal
requirements and all filings, payments and other actions required to be made or
taken to maintain such Registered IP in full force and effect have been made by
the applicable deadline. To Sellers’ Knowledge, each U.S. patent application and
U.S. patent related to the Business in which a Seller has or purports to have an
ownership interest was filed within one year of any printed publication, public
use or offer for sale of each invention claimed in such U.S. patent application
or U.S. patent. To Sellers’ Knowledge, each international and/or foreign patent
application and foreign patent related to the Business in which a Seller has or
purports to have an ownership interest was filed or claims priority to a patent
application filed prior to each invention claimed in such patent application
being made available to the public. Each inventor of each patent and patent
application that is Registered IP has executed a valid and enforceable written
assignment transferring the inventor’s rights in such patent or patent
application to Parent or a Subsidiary.
 
(d)  Except as set forth in Schedule 3.14(d) no Seller is in violation of any
license, sublicense or other agreement to which it is a party or otherwise bound
relating to any of Sellers’ Business Intellectual Property. Except as noted in
Schedule 3.14(d), no Seller nor any of its Affiliates is obligated to provide
any consideration (whether financial or otherwise) to any third party, nor is
any third party otherwise entitled to any consideration, with respect to any
exercise of rights by any Seller or Buyer, as successor to Sellers, in Sellers’
Business Intellectual Property.
 
(e)  To Seller’s Knowledge, no Seller has ever infringed or misappropriated, in
connection with the operation of the Business, any other Person’s patent,
trademark, service mark, trade name, firm name, logo, trade dress, mask work,
copyright, trade secret rights, right of privacy, right in personal data, moral
right or other intellectual property right. Except as set forth in
Schedule 3.14(e), no claims (i) challenging the validity, enforceability,
effectiveness or ownership by any Seller of any of Sellers’ Business
Intellectual Property or (ii) to the effect that the use, reproduction,
modification, manufacture, distribution, licensing, sublicensing, sale or any
other exercise of rights in any of Sellers’ Business Intellectual Property by
any Seller, infringes or will infringe on any intellectual property or other
proprietary or personal right of any Person have been asserted against any
Seller or, to Seller’s Knowledge, are threatened by any Person nor does there
exist any basis for such a claim. There are no legal or governmental
proceedings, including interference, re-examination, reissue, opposition,
nullity, or cancellation proceedings pending that relate to any of Sellers’
Business Intellectual Property, other than review of pending patent
applications, and no Seller is aware of any information indicating that such
proceedings are threatened or contemplated by any governmental entity or any
other Person. All granted or issued patents and mask works, all registered
trademarks and service marks, and all copyright registrations owned by a Seller
and used or held for use in, or necessary for, the operation of the Business are
valid, enforceable and subsisting. Except as set forth in Schedule 3.14(e), to
Sellers’ Knowledge, there has been no unauthorized use, infringement, or
misappropriation of any of Sellers’ Business Intellectual Property by any third
party, employee or former employee. Except as set forth in Schedule 3.14(e), no
Seller is bound by any agreement to indemnify, defend, hold harmless or
reimburse any other Person with respect to any Intellectual Property
infringement, misappropriation or similar claim.
 
 
-25-

--------------------------------------------------------------------------------

 
(f)  Schedule 3.14(f) separately lists all parties (other than employees) who
have created any portion of, or otherwise have any rights in or to, Sellers’
Business Intellectual Property. Sellers have secured from all Persons (including
employees) who were involved in the creation or development of any portion of,
or otherwise have any rights in or to, Sellers’ Business Intellectual Property,
valid and enforceable written agreements containing an assignment of
Intellectual Property rights and confidentiality provisions protecting Sellers’
Business Intellectual Property, and have provided true and complete copies of
such assignments to Buyer. No funding, facilities or personnel of any
governmental body or any educational institution were used, directly or
indirectly, to develop or create, in whole or in part any Seller Business
Intellectual Property. No Seller is or was a member or promoter of, or a
contributor to, any industry standards body or similar organization that could
require or obligate any Seller to grant or offer to any other Person any license
or right to any Business Intellectual Property.
 
(g)  Except as set forth in Schedule 3.14(g), upon consummation of the
transactions contemplated under this Agreement, Buyer shall acquire all rights
of Sellers in the Business Intellectual Property, which rights shall not be
diminished, impaired or otherwise adversely affected as a result of the
transactions contemplated by this Agreement, nor will such transactions, with or
without notice or lapse of time, result in, or give any other Person the right
or option to cause or declare (i) a loss of, or encumbrance on, any of Sellers’
Business Intellectual Property; (ii) a breach of any license agreement listed or
required to be listed on a Schedule; (iii) the release, disclosure, or delivery
of any Business Intellectual Property by or to any escrow agent or other Person;
or (iv) the grant, assignment, or transfer to any other Person of any license or
other right or interest under, to, or in any of Sellers’ Business Intellectual
Property.
 
(h)  Sellers have taken all measures necessary in accordance with industry
practices and applicable legal standards, to (i) protect the proprietary nature
of the Business Intellectual Property and (ii) maintain in confidence all trade
secrets and confidential information owned, used or held by any Seller in
connection with, or necessary for, the operation of the Business (“Trade
Secrets”), including requiring its current and former personnel, including
employees, agents (other than counsel), consultants and contractors, having
access thereto, to execute written nondisclosure agreements. To Sellers’
Knowledge, no Trade Secret has been disclosed or authorized to be disclosed to
any third party other than pursuant to a nondisclosure agreement that protects
Sellers’ proprietary interests in and to such Trade Secrets. No Seller, nor to
Sellers’ Knowledge, any other Person party to any nondisclosure agreement
relating to any Trade Secrets is in breach of default thereof.
 
(i)  Each Seller’s products of the Business contains all notices, disclaimers
and attributions necessary to comply with the obligations set forth in the
contracts described in the Schedules including without limitation Publicly
Available Software. Except as set forth in Schedule 3.14(i), Sellers’ Business
Intellectual Property does not include any Publicly Available Software and no
Seller has used Publicly Available Software in whole or in part in the
development of any part of their Business Intellectual Property in a manner that
may subject their Business Intellectual Property in whole or in part, to all or
part of the license obligations of any Publicly Available Software. “Publicly
Available Software” means each of (i) any software that contains, or is derived
in any manner (in whole or in part) from, any software that is distributed as
free software, open source software (e.g. Linux), or similar licensing and
distribution models; and (ii) any software that requires as a condition of use,
modification, and/or distribution of such software that such software or other
software incorporated into, derived from, or distributed with such software (a)
be disclosed or distributed in source code form, (b) be licensed for the purpose
of making derivative works or (c) be redistributable at no or minimal charge.
Publicly Available Software includes, without limitation, software licensed or
distributed under any of the following licenses or distribution models similar
to any of the following: (a) GNU General Public License (GPL) or Lesser/Library
GPL (LGPL), (b) the Artistic License (e.g. PERL), (c) the Mozilla Public
License, (d) the Netscape Public License, (e) the Sun Community Source License
(SCSL), the Sun Industry Source License (SISL) and the Apache Server License.
 
 
-26-

--------------------------------------------------------------------------------

 
(j)  Except as set forth in Schedule 3.14(j), none of the software (including
firmware and other software embedded in hardware devices) owned, developed (or
currently being developed), used, marketed, distributed, licensed or sold by any
Seller in connection with the Business (other than non-customized third-party
software licensed to Parent or Subsidiary for internal use on a non-exclusive
basis) (collectively, “Seller Software”) (a) contains any bug, defect or error
(including any bug, defect or error relating to or resulting from the display,
manipulation, processing, storage, transmission or use of date data) that
materially and adversely affects the use, functionality or performance of such
Seller Software or any product or system containing or used in conjunction with
such Seller Software; or (b) fails to comply with any applicable warranty or
other contractual commitment relating to the use, functionality or performance
of such Seller Software or any product or system containing or used in
conjunction with such Seller Software. Sellers have provided to Buyer a complete
and accurate list of all known bugs, defects and errors in each version and
component of the Seller Software. 
 
(k)  Except as set forth in Schedule 3.14(k), no Seller Software contains any
“back door,”“drop dead device,”“time bomb,”“Trojan horse,”“virus,” or “worm” (as
such terms are commonly understood in the software industry) or any other code
designed or intended to have, or capable of performing, any of the following
functions: (i) disrupting, disabling, harming or otherwise impeding in any
manner the operation of, or providing unauthorized access to, a computer system
or network or other device on which such code is stored or installed; or (ii)
damaging or destroying any data or file without the user’s consent.
 
(l)  Except as set forth in Schedule 3.14(l), no source code for any Seller
Software has been delivered, licensed or made available to any escrow agent.
Except as set forth in Schedule 3.14(l), no Seller has any duty or obligation
(whether present, contingent or otherwise) to deliver, license, or make
available the source code for any Seller Software to any escrow agent. No event
has occurred, and no circumstance or condition exists, that (with or without
notice or lapse of time) will, or could reasonably be expected to, result in the
delivery, license, or disclosure of the source code for any Seller Software to
any other Person.
 
 
-27-

--------------------------------------------------------------------------------

 
3.15.  Insurance Coverage. Schedule 3.15 lists all of the insurance policies and
fidelity bonds of the Sellers covering the Purchased Assets and/or the Business.
Parent has furnished to Buyer true and complete copies of all insurance policies
and fidelity bonds listed in Schedule 3.15. There is no claim by any Seller
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds.
All premiums payable under all such policies and bonds have been paid and each
Seller is otherwise in full compliance with the terms and conditions of all such
policies and bonds. Such policies of insurance and bonds remain in full force
and effect. Such policies of insurance and bonds are of the type and in amounts
customarily carried by Persons conducting businesses similar to the Business. No
Seller knows of any threatened termination of, or premium increase with respect
to, any of such policies or bonds.
 
3.16.  Compliance with Laws.
 
(a)  Sellers, and Affiliates of Sellers to the extent material to the Business
or the Purchased Assets, are not in violation of, and have not violated, in any
material respect any applicable provisions of any laws, statutes, ordinances or
regulations and, to Sellers’ Knowledge, are not under investigation with respect
to and have not been threatened to be charged with or given notice of any
violation of, any law, rule, ordinance or regulation applicable to the Purchased
Assets or the conduct of the Business.
 
(b)  Schedule 3.16(b) correctly describes each governmental license, permit,
concession or franchise (a “Permit”) material to the Business, together with the
name of the governmental agency or entity issuing such Permit. Except as set
forth on Schedule 3.16(b), such Permits are valid and in full force and effect
and, assuming the related Required Consents have been obtained prior to the
Closing Date, are transferable by Sellers and will not be terminated or impaired
or become terminable as a result of the transactions contemplated hereby. Upon
consummation of such transactions, Buyer will, assuming the related Required
Consents have been obtained prior to the Closing Date, have all of the right,
title and interest in all the Permits.
 
(c)  No Seller is in default under, and no condition exists that with notice or
lapse of time or both would constitute a default under, any judgment, order or
injunction of any court, arbitrator or governmental body, agency, official or
authority.
 
3.17.  Employees.
 
(a)  Parent has provided Buyer with respect to each employee of the Business
(including any such employee of Parent or a Subsidiary who is on a leave of
absence or on layoff status subject to recall) a list detailing (i) the name of
such employee, and whether the employee is on an active or inactive status;
(ii) such employee’s title; (iii) such employee’s annual compensation rate as of
the date of this Agreement, including base salary or hourly wage as applicable,
vacation and/or paid time off accrual amounts, bonus and/or commission potential
severance pay, and any other compensation amounts; (iv) each current benefit
plan in which such employee participates; and (v) any governmental authorization
that is held by such employee and that is used in connection with the Business.
Except as disclosed in Schedule 3.17(a), the employment of Sellers’ employees is
terminable by Parent or a Subsidiary at will.
 
 
-28-

--------------------------------------------------------------------------------

 
(b)  Schedule 3.17(b) lists all Persons who are currently performing services to
the Business for a Seller who are classified as “consultants” or “independent
contractors,” the compensation of each such Person and whether any Seller is
party to an agreement with such Person (whether or not in writing). Any such
agreements are listed on Schedule 3.13 and have been delivered (or, in the case
of agreements that are not in writing, a summary thereof has been delivered) to
Buyer.
 
(c)  Sellers are not and have not been during the past 5 years a party to or
bound by any union contract, collective bargaining agreement or other
contractual relationship with a labor organization. There has never been during
the past 5 years any slowdown, work stoppage, labor dispute or union organizing
activity, or any similar activity or dispute, affecting any Seller or any of
their employees.
 
(d)  Schedule 3.17(d) lists all current employee manuals and handbooks,
employment agreements, and other materials relating to the employment of the
current employees of the Business. Parent has delivered to Buyer complete copies
of all such documents.
 
(e)  Except as disclosed in Schedule 3.17(e), (i) none of the employees of the
Business have notified or otherwise indicated to any Seller that he or she
intends to terminate his or her employment with any Seller, or not to accept
employment with Buyer; (ii) no Seller has a present intention to terminate the
employment of any of their employees except as contemplated herein; (iii) to
Sellers’ Knowledge, none of their employees has since March 31, 2005 received an
offer of employment from any other Person (other than Buyer in connection with
the transaction contemplated hereby); (iv) all employees of the Business have
executed Parent’s form of inventions assignment, and nondisclosure agreement;
(v) to Sellers’ Knowledge, no employee of the Business is a party to or is bound
by any employment contract, patent disclosure agreement, noncompetition
agreement or other restrictive covenant or other contract with any third party
that would be likely to affect in any way (A) the performance by such employee
of any of his or her duties or responsibilities as a employee, or (B) the
Business or operations of the Business; (vi) to the Knowledge of Sellers, none
of their employees is in violation of any term of any employment contract,
patent disclosure agreement, noncompetition agreement, or any other restrictive
covenant with any third party relating to the right of any such employee to be
employed by Parent or any Subsidiary; and (vii) Sellers are not and never have
been engaged in any dispute or litigation with any of their employees or former
employee regarding Business Intellectual Property matters. Parent has delivered
to Buyer complete copies of all nondisclosure and developments agreements
executed by current and former employees and consultants of the Business.
 
(f)  Except as disclosed in Schedule 3.17(f), (i) no Seller has an established
severance pay practice or policy; and (ii) no employee of any Seller is entitled
to any severance pay, bonus compensation, acceleration of payment or vesting of
any equity interest, or other payment from Sellers or Buyer (other than accrued
salary, vacation, or other paid time off in accordance with the policies of
Sellers) as a result of or in connection with the transactions contemplated by
this Agreement or any Ancillary Agreement or as a result of any termination by
any Seller on or after the Closing of any Person employed by Sellers on or prior
to the Closing Date.
 
 
-29-

--------------------------------------------------------------------------------

 
(g)  To Sellers’ Knowledge there are no pending claims, complaints,
discrimination charges, unfair labor practice charges, civil or criminal
proceedings, or investigations or audits by any federal or state administrative
agencies under any laws or regulations relating to employment and labor,
including laws and regulations regulating wages, salaries, commissions, bonuses,
benefits, hours, vacation, overtime, notice, pay in lieu of notice, compensation
for services, reimbursement of expenses, termination and severance pay
obligations, human rights, occupational health and safety, equal opportunity,
collective bargaining, the payment of social security and other Taxes, the
Worker Adjustment and Retraining Notification Act, the Immigration Reform and
Control Act of 1986, and visa and work permit requirements.
 
(h)  Schedule 3.17(h) lists all visas and work permits held by employees of the
Business that will expire during the six month period following the date of this
Agreement.
 
3.18.  Environmental Compliance.
 
(a)  Environmental Definitions. The following terms, as used herein, have the
following meanings:
 
“Environment” means any and all environmental media, including, without
limitation, ambient air, surface water, ground water, drinking water supply,
land surface or subsurface, soil or strata, and also means any indoor location.
 
“Environmental Law” means any and all federal, state, local and foreign
statutes, laws (including common or case law), regulations, ordinances, rules,
judgments, judicial decisions, orders, decrees, codes, plans, injunctions,
Environmental Permits, or governmental restrictions relating to the protection
of human health or safety or the Environment or to emissions, discharges or
Releases of any Hazardous Substance into the Environment, or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Substance or the containment, removal or
remediation thereof.
 
“Environmental Liabilities” means any and all Liabilities arising in connection
with or in any way relating to the past or present operations of any Seller,
whether contingent or fixed, actual or potential, known or unknown, which
(i) arise under or relate to matters governed by Environmental Law or arise in
connection with or relate to any matter disclosed or required to be disclosed in
Schedule 3.18 and (ii) arise from or relate in any way to actions occurring or
conditions existing before the Closing Date.
 
“Environmental Permits” means any and all governmental permits, licenses,
concessions, grants, franchises, agreements, authorizations, registrations or
other governmental approvals or filings issued or required under any
Environmental Law.
 
“Hazardous Substance” means any and all pollutants and contaminants, and any and
all toxic, caustic, radioactive or otherwise hazardous materials, substances or
wastes that are regulated under any Environmental Law, and includes, without
limitation, petroleum and its derivatives and by-products, and any other
hydrocarbons.
 
 
-30-

--------------------------------------------------------------------------------

 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
Environment (including, without limitation, the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Substance).
 
(b)  Environmental Representations and Warranties.
 
(i)  Sellers have complied in all material respects with all Environmental Laws
and Environmental Permits. To Sellers’ Knowledge, Sellers have no Environmental
Liabilities.
 
(ii)  Parent and Subsidiary have applied for and received all Environmental
Permits required in connection with the Business. Schedule 3.18(b) sets forth a
list of all such Environmental Permits, each of which is in full force and
effect. To Seller’s Knowledge, no suspension or cancellation is threatened and
there is no basis for believing that any such Environmental Permit will not be
renewable upon expiration. Except as set forth in Schedule 3.18(b), each such
Environmental Permit will continue to be in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing, and the consummation of the transactions
contemplated herein will not conflict with, result in a violation or breach of
or constitute a default under any such Environmental Permit. The consummation of
the transactions contemplated herein will not require any filing, notice or
compliance under any environmental property transfer laws and no transfer of any
Environmental Permits will be required.
 
(iii)  No notice, notification, demand, request for information, citation,
summons or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending or, to Sellers’
Knowledge, threatened, by any governmental or other entity with respect to any
(A) alleged violation by any Seller of any Environmental Law, or any liability
thereunder, (B) alleged failure by any Seller to have any Environmental Permit,
or (C) use, generation, treatment, storage, handling, recycling, transportation
or disposal of any Hazardous Substance by any Seller.
 
(iv)  Sellers have not stored, handled, transported or Released any Hazardous
Substance on any property now or previously owned or leased by any Seller. No
Hazardous Substance is present, in a reportable or threshold planning quantity,
where such a quantity has been established by any Environmental Law or
Environmental Permit, at, on or under any property now or previously owned or
leased by Sellers.
 
(v)  There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted by or for any Seller, or of which any Seller
has Knowledge, relating to any property or facility now or previously owned or
leased by any Seller that have not been delivered to Buyer.
 
3.19.  Customers and Suppliers. No Seller has received notice from and is not
otherwise aware that (a) any customer (or group of customers under common
ownership or control) that accounted for five percent or more of the aggregate
products and services furnished by Sellers and their Affiliates in connection
with the Business during the past 12 months has stopped or intends to stop
purchasing the products or services of the Business or (b) any supplier (or
group of suppliers under common ownership or control) that accounted for five
percent or more of the aggregate supplies purchased by Sellers and their
Affiliates in connection with the Business during the past 12 months has stopped
or intends to stop supplying products or services to the Business.
 
 
-31-

--------------------------------------------------------------------------------

 
3.20.  Products. Each of the products produced or sold by any Seller in
connection with the Business (a) is, and at all times has been, in compliance in
all material respects with all applicable federal, state, local and foreign laws
and regulations and (b) is, and at all relevant times has been, fit for the
ordinary purposes for which it is intended to be used and conforms in all
material respects to any promises or affirmation of fact made on the container,
label or documentation for such products or in connection with its sale. There
is no design defect with respect to any of such products, and each of such
products contains adequate warnings, presented in a reasonably prominent manner,
in accordance with applicable laws and current industry practice with respect to
its contents and use.
 
3.21.  Accounts Receivable. All Accounts Receivable of Sellers relating to the
Business at the Balance Sheet Date have been included in the Business Balance
Sheet. All Accounts Receivable (other than receivables collected since the
Balance Sheet Date) reflected on the Business Balance Sheet represent, and all
Accounts Receivable relating to the Business at the Closing Date will represent,
valid obligations arising from sales actually made or services actually
performed by the Business, and except as set forth in Schedule 3.21, are (or
will be) fully collectible within 60 days in the aggregate amount thereof, are
not (or will not be) subject to any defenses, offsets or counterclaims, subject
to normal and customary trade discounts, less any reserves for doubtful accounts
recorded on the Business Balance Sheet.
 
3.22.  Inventories. The inventories set forth in the Business Balance Sheet
were, and the inventories set forth in the Closing Balance Sheet will be,
properly stated therein at the lesser of cost or fair market value determined in
accordance with GAAP consistently applied by Parent. Since the Balance Sheet
Date, the inventories of Sellers relating to the Business have been maintained
in the ordinary course of business. All such inventory is owned free and clear
of all Liens except for Liens securing the Bridge Loans and the Laurus Debt,
Liens for ad valorem Taxes which shall have accrued prior to the Closing Date,
but which shall not be due and payable until after the Closing Date (and for
which adequate accruals or reserves have been established on the Business
Balance Sheet), Liens that do not materially detract from the value of the
Inventories or as reflected in the Financial Statements. All of the inventory
recorded on the Business Balance Sheet consists of, and all inventory of the
Business on the Closing Date will consist of, items of a quality usable or
saleable within 60 days in the ordinary course of business consistent with past
practices and are and will be in quantities sufficient for the normal operation
of the Business in accordance with past practice. Except as set forth in
Schedule 3.22, none of the Sellers has any products related to the Business
placed with its customers under an understanding permitting their return to any
Seller other than pursuant to a breach of warranty.
 
3.23.  Transactions with Affiliates; Intercompany Arrangements. Except as set
forth in Schedule 3.23, (and except for indemnification agreements, offer
letters, employment related inventions agreements and agreements with respect to
the sale of the Parent’s securities with respect to the Persons identified in
clause (a)) there are no agreements, loans, leases, royalty agreements or other
continuing transactions in any way relating to the Business between any Seller
and (a) any officer, director or five percent or greater stockholder of any
Seller or any of their Affiliates or (b) any family member of any officer,
director or such stockholder of any Seller or any of their Affiliates
(“Interested Person”). To the Knowledge of Sellers, no Interested Person (x) has
any material direct or indirect interest in any entity that does business with
any Seller that relates in any way to the Business or (y) has any direct or
indirect interest in any property, asset or right that is used by any Seller in
the conduct of the Business. No Interested Person has any contractual
relationship (including that of creditor or debtor) with any Seller other than
such relationships as result solely from being an officer, director or
stockholder of a Seller.
 
 
-32-

--------------------------------------------------------------------------------

 
3.24.  Finders’ Fees. Except for Blitzer Clancy & Co. (whose fees and
commissions are the sole responsibility of Parent) there is no investment
banker, broker, finder or other intermediary that has been retained by or is
authorized to act on behalf of any Seller who might be entitled to any fee or
commission from Buyer, any Seller or any of their respective Affiliates upon
consummation of the transactions contemplated by this Agreement.
 
3.25.  No Equity Participation Obligations. No Seller, nor any of Sellers’
Affiliates, is party to any agreement, instrument, documents or arrangement, or
is otherwise subject to any obligation, that would in any manner require Buyer
to issue, grant or agree to issue or grant, any interest in any debt or equity
securities of Buyer or any Affiliate of Buyer, to any third party in connection
with the transactions contemplated by this Agreement.
 
3.26.  Other Information. None of this Agreement, the Ancillary Agreements and
the schedules and exhibits delivered in connection herewith and therewith, when
read together as a whole, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein not misleading. The budget relating to the Business delivered
to Buyer has been prepared in good faith based on assumptions that management of
Parent believe are reasonable, and Sellers are not aware of any fact or
information that would lead them to believe that such budget is incorrect or
misleading in any material respect.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Sellers that:
 
4.01.  Organization and Existence. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
 
4.02.  Corporate Authorization. The execution, delivery and performance by Buyer
of this Agreement, each of the Ancillary Agreements and the consummation by
Buyer of the transactions contemplated hereby and thereby are within the
corporate powers of Buyer and, except for any required approval by Buyer’s
stockholders, have been duly authorized by all necessary corporate action on the
part of Buyer. This Agreement and each of the Ancillary Agreements to which
Buyer is a party have been duly executed and delivered by Buyer and constitute
valid and binding agreements of Buyer.
 
 
-33-

--------------------------------------------------------------------------------

 
4.03.  Governmental Authorization. The execution, delivery and performance by
Buyer of this Agreement and each of the Ancillary Agreements require no action
by or in respect of, or filing with, any governmental body, agency, official or
authority.
 
4.04.  Non-Contravention. The execution, delivery and performance by Buyer of
this Agreement and each of the Ancillary Agreements and the consummation by
Buyer of the transactions contemplated hereby and thereby do not and will not
(a) contravene or conflict with the corporate charter or bylaws of Buyer or
(b) assuming compliance with the matters referred to in Section 4.03, contravene
or conflict with any provision of any law, regulation, judgment, injunction,
order or decree binding upon or applicable to Buyer.
 
4.05.  Litigation. There is no action, suit, investigation or proceeding pending
against, or to the knowledge of Buyer threatened against or affecting Buyer
before any court or arbitrator or any governmental body, agency or official
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated hereby.
 
4.06.  Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from any Seller or any of
their Affiliates upon consummation of the transactions contemplated by this
Agreement.
 
ARTICLE V
 
COVENANTS OF SELLERS
 
5.01.  Conduct of the Business. From the date hereof until the Closing Date,
except as expressly contemplated by this Agreement, each Seller:
 
(a)  Shall, and shall cause each of its Affiliates to, conduct the Business in
the ordinary course consistent with past practices and in compliance in all
material respects with all applicable laws and regulations and to use its
commercially reasonable efforts to (i) preserve intact its business
organizations and goodwill associated with the Business, (ii) keep available the
services of its officers and employees, and (iii) preserve the relationships
with those Persons having business dealing with Seller to the end that Seller’s
goodwill and ongoing Business shall be unimpaired at the Closing; in connection
therewith, no Seller shall accelerate its collections of Accounts Receivable or
defer payment of its trade payables of the Business outside of the ordinary
course of business consistent with past practices; and all cash collected by any
Seller from Accounts Receivable reflected on the Business Balance Sheet or
otherwise generated by the Business shall be used to pay the accounts payable,
operating expenses and other liabilities directly related to the operation of
the Business to pay such other expenses and liabilities of the Sellers incurred
or as may be incurred in the ordinary course of business;
 
 
-34-

--------------------------------------------------------------------------------

 
(b)  Shall use the proceeds from the Bridge Loans, or cause such proceeds to be
used, to pay the accounts payable, operating expenses and other liabilities
directly related to the operation of the Business and to the extent any
remaining proceeds are available to pay such other expenses and liabilities of
the Sellers incurred or as may be incurred in the ordinary course of business in
accordance with the Bridge Loan Documents;
 
(c)  Shall maintain overall marketing efforts of the Business at levels
consistent with past practices in accordance with Sellers’ plans for the
remainder of fiscal year 2005 and, shall continue to offer Business products and
services upon terms and conditions consistent with those currently being offered
on the date hereof in the ordinary course of business consistent with past
practices;
 
(d)  Shall consult in good faith, cooperate and confer on a regular basis with
Buyer to report operational matters of materiality, in order to allow for an
orderly transition, and any proposals to engage in material transactions,
whether or not in the ordinary course of business;
 
(e)  Shall, and shall cause each of its Affiliates to, promptly notify Buyer of
any Material Adverse Change, any governmental complaints, investigations or
hearings (or communications indicating that the same may be contemplated), or
any breach or inaccuracy of any representation or warranty contained herein;
 
(f)  Shall not amend its charter, bylaws or similar organizational documents,
and shall cause each Subsidiary of such Seller not to amend its charter, bylaw
or organizational documents, other than amendments solely to effect the change
of corporate name of Sellers and their Affiliates in accordance with Section
5.07;
 
(g)  Shall not (A) issue any of its shares of capital stock, effect any share
split, share combination, reverse share split, share dividend, recapitalization
or other similar transaction (except pursuant to the exercise of the employee
options or the warrants existing on the date hereof and disclosed in Schedule
5.01(g), (B) grant, confer or award any option, right, warrant, deferred stock
unit, conversion right or other right not existing on the date hereof to acquire
any of its shares of capital stock, (C) increase any compensation or enter into,
extend or amend any employment or severance agreement with any of its employees,
officers or directors, (D) grant any bonuses to any of its employees, officers
or directors, or (E) adopt any new employee benefit plan (including any stock
option, stock benefit or stock purchase plan) or amend any existing employee
benefit plan;
 
(h)  Shall not (A) declare, set aside or pay any dividend or make any other
distribution or payment (whether in cash, stock or other property) with respect
to any of the capital stock of any Seller (including to the Parent Common
Stock,) or allow any of the Subsidiaries to pay or make any such dividend,
distribution or payment (other than dividends or distributions from a
wholly-owned Subsidiary to another Subsidiary or to Parent in the ordinary
course of business consistent with past practice) or (B) directly or indirectly
redeem, purchase or otherwise acquire any of its shares of capital stock or any
equity interest of any of the Sellers or Subsidiaries, or make any commitment
for any such action;
 
 
-35-

--------------------------------------------------------------------------------

 
(i)  Shall not, and shall not permit any of its Affiliates to sell, lease,
license or otherwise dispose of (i) any assets or properties or any portion
thereof owned, held or used by any Seller or any of their Affiliates in
connection with, or necessary for, the conduct of the Business, in each case
other than pursuant to nonexeclusive customer license agreements entered into in
the ordinary course of business consistent with past practice; or (ii) any of
the capital stock of or other interests in any of the Sellers (except Parent);
 
(j)  Shall not mortgage or pledge any of its property or assets or subject any
such property or assets to any security interest, except for (v) the security
interests granted or to be granted pursuant to the Bridge Loan Documents, (w)
any modification of the security interests heretofore granted to Laurus which
shall be made in accordance with the Bridge Loan Documents, (x) any liens for
taxes, assessments and other governmental charges not yet due and payable, (y)
statutory, mechanics’, laborers’ and materialmen’s liens arising in the ordinary
course of business for sums not yet due, and (z) statutory and contractual
landlord’s liens under leases pursuant to which Seller is a lessee not in
default;
 
(k)  Shall not, and shall not permit any of its Affiliates to, forgive any
existing indebtedness to any Seller or any Subsidiaries or discharge any
security interest in favor of any Seller, or make any loans, advances or
transfers (other than (i) to customers of a Seller in an aggregate amount not in
excess of $10,000 in the ordinary course of business consistent with past
practice and (ii) intercompany loans, advances or transfers from a wholly-owned
Subsidiary to another Subsidiary or to Parent, or from Parent to a wholly-owned
Subsidiary, in the ordinary course of business consistent with past practice) or
capital contributions to, or investments in, any other Person other than
reasonable and normal loans or advances to employees for bona fide expenses that
are not material in amount and are incurred in the ordinary course of business
consistent with past practice;
 
(l)  Shall not, and shall not permit any of its Affiliates to, pay, discharge or
satisfy any material claims, liabilities or obligations (absolute, accrued,
asserted or unasserted, contingent or otherwise), other than the payment,
discharge or satisfaction, in the ordinary course of business consistent with
past practice or in accordance with their terms, of material liabilities
reflected or reserved against in, or contemplated by, the most recent
consolidated Financial Statements (or the notes thereto) of Parent included in
the Seller Reports filed with the SEC prior to the date hereof or incurred in
the ordinary course of business consistent with past practice;
 
(m)  Shall not, and shall not permit any of its Affiliates to, enter into any
material commitment, contractual obligation, borrowing, capital expenditure or
transaction (each a “Commitment”) which may result in total payments or
liability by or to it in excess of $10,000 other than the Bridge Loans, the
proposed leasing of new office premises in Foxborough, Massachusetts and
customer or vendor agreements entered into in the ordinary course of business
consistent with past practice, and shall not make or commit to make capital
expenditures in excess of $100,000 in the aggregate;
 
(n)  Shall not amend, terminate, take or omit to take any action that would
constitute a violation of or default under any Commitment, except where such
action would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect;
 
 
-36-

--------------------------------------------------------------------------------

 
(o)  Shall not take any action or fail to take any action permitted by this
Agreement with the knowledge that such action or failure to take action would
reasonably be expected to result in any of the representations and warranties of
any Seller set forth in this Agreement becoming untrue such that any of the
conditions to consummating the Asset Sale and the other transactions
contemplated herein would not be satisfied;
 
(p)  Shall not license or transfer to any Person or entity any rights to
Business Intellectual Property other than customer subscription agreements,
licenses, distribution agreements or transfers necessary to conduct development
or perform services in the ordinary course of business consistent with past
practice;
 
(q)  Shall not merge with, enter into a consolidation with or acquire an
interest of 5% or more in any Person or acquire a substantial portion of the
assets or business of any Person or any division or line of business thereof, or
otherwise acquire any assets other than in the ordinary course of business;
 
(r)  Shall not materially write down or write up (or fail to write down or write
up in accordance with consistent past practice) the value of any receivables or
revalue any assets of any Seller other than in the ordinary course of business
and in accordance with GAAP;
 
(s)  Shall not, without prior notification and consultation with Buyer,
terminate any employee under circumstances which would result in severance
payments to such employee or pay any severance benefits to any employee on
account of such employee’s termination;
 
(t)  Shall maintain in full force and effect in all material respects the
insurance policies listed in Schedule 3.15;
 
(u)  Shall not, and shall not permit any of its Affiliates to, create, incur or
assume any indebtedness (including, without limitation, refinancing or modifying
any existing indebtedness), assume, guarantee, endorse or otherwise become
liable or responsible (whether, directly, contingently or otherwise) for the
indebtedness of another Person, enter into any agreement to maintain any
financial statement condition of another Person or enter into any arrangement
having the economic effect of any of the foregoing except for the Bridge Loans
or intercompany loans from a wholly-owned Subsidiary to another Subsidiary or to
Parent, or from Parent to a wholly-owned Subsidiary, in the ordinary course of
business consistent with past practice;
 
(v)  Shall not, and shall not permit any of its Affiliates to, make or rescind
any election relating to Taxes that could reasonably be expected to affect the
Business, the Purchased Assets or the transactions contemplated by this
Agreement (unless Seller reasonably determines, after prior consultation with
Buyer, that such action is required by applicable law);
 
(w)  Shall not: (A) change any of its methods, principles or practices of
accounting currently in effect other than as required by GAAP (including with
respect to revenue and expense recognition methods) or (B) settle or compromise
any claim, action, suit, litigation, proceeding, arbitration, investigation,
audit or controversy relating to Taxes, except in the case of settlements or
compromises the amount of which does not to exceed, individually or in the
aggregate, $10,000, or materially change (or make a request to any taxing
authority to change) any of its methods of reporting income or deductions for
federal income tax purposes from those employed in the preparation of its
federal income Tax Return for the taxable year ended December 31, 2003, except
as may be required by the SEC, applicable law or GAAP;
 
 
-37-

--------------------------------------------------------------------------------

 
(x)  Except as set forth in Schedule 5.01(x), shall not enter into or amend or
otherwise modify any agreement or arrangement with Persons that are Affiliates
or, as of the date of this Agreement, are officers or directors of any Seller;
 
(y)  Shall not, authorize, recommend, propose or announce an intention to adopt
a plan of complete or partial liquidation or dissolution of Parent or any Seller
without the prior written consent of Buyer (which consent shall not be
unreasonably withheld);
 
(z)  Shall use best efforts to hire employees to fill the following positions as
soon as practicable on terms of employment that shall be acceptable to Buyer:
Engagement Manager, Solution Architect, Regional Sales Manager and Support
Manager;
 
(aa)  Shall use best efforts to hire new employees to replace any employee,
employed as of the date hereof, whose employment is terminated for any reason on
terms of employment that shall be acceptable to Buyer; and
 
(bb)  Shall not, and shall not permit any of its Affiliates to, agree in writing
or otherwise to take any action inconsistent with any of the foregoing.
 
5.02.  Access to Information. From the date hereof until the Closing Date, each
Seller shall (a)  give Buyer, its counsel, financial advisors, financing
sources, auditors and other authorized representatives full access to the
offices, properties, books and records of Parent and all Subsidiaries,
(b) furnish to Buyer, its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information relating to the Business as such Persons may reasonably request and
(c) instruct the employees, counsel and financial advisors of Sellers to
cooperate with Buyer in its investigation of the Business. No investigation by
Buyer pursuant to this Section shall affect any representation or warranty given
by Sellers hereunder or any of Buyer’s rights under this Agreement, including
without limitation under Articles X and XI.
 
5.03.  Monthly Financials; Notices of Events; Continuing Disclosure.
 
(a)  From the date hereof until the Closing Date, Parent shall furnish Buyer
with (i) unaudited monthly balance sheets and statements of income of Sellers
(consolidated and consolidating) for the Business within ten days after each
month end and (ii) all of Parent’s filings with the SEC on or prior to the date
of such filing.
 
(b)  Sellers shall promptly notify Buyer of:
 
(i)  any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
 
 
-38-

--------------------------------------------------------------------------------

 
(ii)  any notice or other communication from any governmental or regulatory
agency or authority in connection with the transactions contemplated by this
Agreement; and
 
(iii)  any actions, suits, claims, investigations or proceedings commenced or,
to Sellers’ Knowledge threatened against, or relating to or involving or
otherwise affecting any Seller or that relate to the consummation of the
transactions contemplated by this Agreement, or any material developments
relating to any actions, suits, claims, investigations or proceedings disclosed
pursuant to Section 3.12.
 
(c)  Until the Closing Date, Sellers shall have the continuing obligation
promptly to advise Buyer with respect to any matter hereafter arising or
discovered that, if existing or known at the date of this Agreement, would have
been required to be set forth or described in a Schedule to this Agreement, or
that constitutes a breach or prospective breach of this Agreement by any Seller.
 
(d)  No notice pursuant to this Section shall affect any representation or
warranty given by any Seller hereunder or any of Buyer’s rights under this
Agreement, including without limitation under Articles X and XI.
 
5.04.  No Solicitation.
 
(a)  Unless and until this Agreement shall have been terminated in accordance
with Article XII hereof, Sellers agree and covenant that neither they nor any
Affiliate thereof shall, nor shall they permit any of their respective officers,
directors, affiliates, employees, agents, investment bankers, financial
advisors, attorneys, accountants, brokers, finders, consultants or other
representatives (each, a “Representative”) to, directly or indirectly, invite,
initiate, solicit, encourage or facilitate (including by way of furnishing
nonpublic information or assistance) any inquiries, proposals, discussions or
negotiations or the making or implementation of any proposal or offer
(including, without limitation, any proposal or offer to its stockholders) with
respect to, or that may reasonably be expected to lead to, any direct or
indirect (i) merger, consolidation, business combination, reorganization,
recapitalization, liquidation, dissolution or similar transaction involving any
Seller, (ii) any sale, lease, exchange, mortgage, pledge, transfer or other
disposition of the Business or any assets of any of the Sellers or any of their
Affiliates owned, held or used in connection with, or necessary for, the
operation of the Business, in one or a series of transactions (other than
dispositions in the ordinary course of business consistent with past practice),
(iii) any tender offer, share exchange or exchange offer or other similar
transaction or series of transactions that, if consummated, would relate to 15%
or more of the outstanding shares of Parent Common Stock or (iv) any transaction
which would make consummation of the Asset Sale reasonably unlikely to occur
(each, an “Acquisition Proposal”) or engage in any discussions or negotiations
with any Person with respect to, or that may reasonably be expected to lead to,
an Acquisition Proposal, or enter into any letter of intent, agreement in
principle or agreement relating to an Acquisition Proposal, or propose publicly
to do any of the foregoing. Without limiting the foregoing, it is agreed that
any violation of any of the restrictions set forth in this Section 5.04(a) by
any Representative of Seller, whether or not such Person is purporting to act on
behalf of any Seller or otherwise, shall be deemed to be a violation of this
Section 5.04(a).
 
 
-39-

--------------------------------------------------------------------------------

 
(b)  Parent agrees to promptly notify Buyer of the receipt of any proposal or
expression of interest relating to an Acquisition Proposal, describing in each
case the identity of the person making such proposal, offer, inquiry or other
contact and the terms and conditions of any proposals or offers or the nature of
any inquiries or contacts (and shall include with such notice copies of any
written materials received from or on behalf of such person relating to such
proposal, offer, inquiry or request), and thereafter shall promptly keep Buyer
fully informed of all material developments affecting the status and terms of
any such proposals, offers, inquiries or requests. Parent shall not (i)(A)
withdraw or modify, or propose publicly to withdraw or modify, in a manner
adverse to Buyer, the recommendation of the Parent Board in favor of the
transactions contemplated by this Agreement or (B) approve or recommend, or
propose publicly to approve or recommend, any Acquisition Proposal or (ii)
approve or recommend, or propose publicly to approve or recommend, or cause or
authorize any Seller to enter into, any letter of intent, agreement in
principle, memorandum of understanding, merger, acquisition, purchase or joint
venture agreement or other agreement related to any Acquisition Proposal.
 
5.05.  Preparation of the Proxy Statement; Meeting of Stockholders.
 
(a)  As soon as reasonably practicable following the date of this Agreement (but
in no event later than ten days following the date of this Agreement), Parent
shall prepare and file with the SEC a preliminary Proxy Statement, in form and
substance reasonably satisfactory to Buyer, with indication of such satisfaction
not to be unreasonably withheld or delayed. The Proxy Statement shall solicit
approval of this Agreement, the Asset Sale and the transactions contemplated
hereby (including changing the corporate name of Parent) and no other actions,
unless Buyer consents in its sole discretion to such other Actions. Buyer shall
provide such information concerning its business and financial statements and
affairs as, in its reasonable judgment, may be required for inclusion in the
preliminary or definitive Proxy Statement, or in any amendments or supplements
thereto, and to cooperate with Parent in the preparation of the preliminary or
definitive Proxy Statement, or in any amendments or supplements thereto. Each of
Parent and Buyer shall use its commercially reasonable efforts to have the Proxy
Statement cleared by the SEC for mailing to the Parent’s stockholders as
promptly as practicable after such filing. Parent will notify Buyer promptly
following the receipt by Parent of any comments from the SEC and of any request
by the SEC for amendments or supplements to the Proxy Statement or for
additional information and will supply Buyer with copies of all correspondence
between Parent or any of its Representatives and the SEC with respect to the
Proxy Statement. Parent will provide Buyer with the opportunity to review and
provide comments on drafts of any letters, memoranda or other correspondence to
the SEC prepared by Parent in connection with the Proxy Statement a reasonable
time prior to such letters, memoranda or other correspondence are submitted to
the SEC, and will in good faith consider such comments. Parent agrees that the
Proxy Statement will comply in all material respects with all applicable
requirements of the Exchange Act and the rules and regulations promulgated
thereunder. Parent shall cause the Proxy Statement to be mailed to its
stockholders at the earliest practicable date (but in any event no later than
three business days following clearance by the SEC). Whenever any event occurs
which is required to be set forth in an amendment or supplement to the Proxy
Statement, (i) Buyer or Parent, as the case may be, shall promptly inform the
other of such occurrences, (ii) Parent shall prepare and file with the SEC any
such amendment or supplement to the Proxy Statement, in a form reasonably
satisfactory to Buyer, and (iii) Parent shall have any such amendment or
supplement mailed to its stockholders at the earliest practicable date.
 
 
-40-

--------------------------------------------------------------------------------

 
(b)  Parent shall take all actions necessary to assure that the Proxy Statement
and each amendment or supplement thereto, at the time of mailing thereof and at
the time of the Stockholders Meeting, will not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(c)  Parent shall take all action necessary in accordance with applicable law
and its certificate of incorporation and bylaws to convene a meeting of its
stockholders (the “Stockholders Meeting”) as promptly as practicable to consider
and vote upon the approval of this Agreement, the Asset Sale and the
transactions contemplated hereby (including changing the corporate name of
Parent) and no other corporate actions, transactions or Acquisition Proposal
will be considered at such Stockholders Meeting or at any other meeting of its
stockholders prior to the Closing Date without the prior written consent of
Buyer. The Parent Board has recommended and declared advisable that the Parent
stockholders approve and adopt this Agreement, the Asset Sale and the
transactions contemplated hereby, and Parent shall include such recommendation
in the Proxy Statement. Prior to the Closing Date, neither the Parent Board nor
any committee thereof shall withdraw or modify the approval or recommendation by
such board of directors. Parent shall take all such other actions necessary or
desirable to obtain the approval of the Parent’s stockholders.
 
5.06.  Confidentiality. Sellers and their Affiliates will hold, and will use
their best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning Buyer
furnished to any Seller or its Affiliates, in connection with the transactions
contemplated by this Agreement, and after the Closing Date, all confidential
documents and information concerning the Business, except to the extent that
such information can be shown to have been (a) previously known on a
nonconfidential basis by any Seller, (b) in the public domain through no fault
of any Seller or any Affiliate of any Seller or (c) later lawfully acquired by
any Seller or any Affiliate of any Seller from sources other than Buyer;
provided that Sellers may disclose such information to its officers, directors,
employees, accountants, counsel, consultants, advisors and agents in connection
with the transactions contemplated by this Agreement so long as such persons are
informed by Sellers of the confidential nature of such information and are
directed by Sellers to treat such information confidentially in accordance with
this Agreement. The obligation of Sellers and their Affiliates to hold any such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information. If this Agreement is terminated, Sellers and
their Affiliates will, and will use their best efforts to cause their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to, destroy or deliver to Buyer, upon request, all documents and other
materials, and all copies thereof, obtained by Sellers or their Affiliates or on
their behalf concerning Buyer in connection with this Agreement that are subject
to such confidence.
 
 
-41-

--------------------------------------------------------------------------------

 
5.07.  Change and Use of Names. On and after the Closing Date, Sellers and their
Affiliates shall eliminate the use of all of the trademarks, tradenames, service
marks and service names used in the Business (including the names or words
“Axeda” and “eMation”), in any of their forms or spellings, on all advertising,
stationery, business cards, checks, purchase orders and acknowledgments,
customer agreements and other contracts and business documents. Prior to
Closing, each Seller and its Subsidiaries and Affiliates shall change its
corporate name so as to bear no resemblance to the current name of any of the
Sellers, and shall not contain the words “Axeda” or any derivation thereof.
 
5.08.  Transitional Assistance. No Seller shall in any manner take any action
which is designed, intended or might reasonably be anticipated to have the
effect of discouraging customers, suppliers, vendors, service providers,
employees, lessors, licensors and other business relations of Sellers or their
Affiliates from maintaining the same business relationships with Buyer and its
Affiliates after the date of this Agreement. Without in any way limiting the
generality of the foregoing, no Seller shall sue or otherwise pursue any claims
against any business relation of Sellers or their Affiliates with respect to any
Purchased Asset or Assumed Liability or with respect to any previous contractual
relationship between any Seller, on the one hand, or any customer thereof, on
the other hand (collectively, “Customers or Business Relations”); provided,
however, that (a) a Seller shall be entitled to defend itself against any claims
brought by any such Customer or Business Relation or to assert counter-claims,
offsets or any affirmative defenses against such Customer or Business Relation,
(b) if any third party shall bring any claim against a Seller that such Seller
reasonably believes is the responsibility or liability of a Customer or Business
Relation, then such Seller shall have the right to bring a claim in the nature
of impleader against such Customer or Business Relation with respect to such
claim and (c) Sellers shall be entitled to pursue causes of action against any
Customer or Business Relation or as otherwise necessary to protect or enforce
their rights with regard to any Excluded Asset or Excluded Liability.
 
5.09.  Payments with Respect to Purchased Assets. Sellers shall promptly remit
to Buyer all monies received by any Seller or any of their Affiliates following
the Closing Date in payment for any Purchased Assets acquired by Buyer pursuant
to this Agreement. Payments remitted to Buyer pursuant to this Section 5.09
shall be in the form received by a Seller or any of its Affiliates.
 
5.10.  [Intentionally Omitted].
 
5.11.  Questra Litigation. Sellers shall promptly notify Buyer of the all
developments pertaining to the Questra Litigations. In no event shall any Seller
or any Affiliate of any Seller enter into any settlement agreement pertaining to
the Questra Litigations and/or the patents subject to claims thereunder without
the prior written consent of Buyer. Sellers shall provide Buyer with at least
five (5) business days’ advance notice of any proposed settlement, including
providing a copy thereof. Upon Buyer’s request, Sellers shall, and shall cause
their Affiliates to, enter into a settlement agreement with Questra in form
acceptable to Buyer, provided that the terms of such settlement agreement do not
require any Seller to pay to Questra or any other opposing party any costs,
fees, damages or other penalties with respect to such Questra Litigations.
 
 
-42-

--------------------------------------------------------------------------------

 
5.12.  State Tax Clearance. Promptly following execution of this Agreement,
Sellers shall use commercially reasonable efforts to obtain from the
Massachusetts Department of Revenue a Certificate of Tax Compliance and Waiver
of Corporate Tax Lien in accordance with Massachusetts General Laws Chapter 62C,
Section 51 and comparable tax clearance certificates from the taxing authorities
of such other states deemed necessary to ensure the transfer of the Purchased
Assets (or any of them) are free and clear of any lien imposed by any state
taxing authority. If, after all appropriate efforts, such certificate is not
obtainable from the Massachusetts Department of Revenue, then Sellers shall no
less than five (5) business days prior to the Closing Date, deliver the
requisite notice to, and shall pay all taxes owed to, the Massachusetts
Department of Revenue in accordance with Massachusetts General Laws Chapter 62C,
Section 51.
 
5.13.  Intercompany Transfers of Purchased Assets. Sellers and the Transferring
Affiliates shall take all action necessary to duly and properly assign, transfer
and deliver to ASOC all of the Purchased Assets identified in Schedule 3.09 such
that ASOC will have good and marketable title in and to each of such Purchased
Assets, free and clear of all Liens before Closing.
 
5.14.  Use of Proceeds. Sellers shall, and shall cause their Affiliates to, use
the proceeds from the sale of the Purchased Assets to pay in full or satisfy in
full the Laurus Debt in accordance with the terms of the Laurus Consent Letter
and all the Excluded Liabilities of Sellers before using any such proceeds for
any other purposes.
 
5.15.  Office Lease. Sellers shall use their best efforts to cause ASOC to enter
into a new office lease as soon as practicable following execution of this
Agreement, but in any event prior to September 30, 2005 on terms acceptable to
Buyer. Upon entering into such new office lease (on terms acceptable to Buyer),
such lease shall be added to Schedule 2.01(a) and shall be deemed a Contract to
be assigned to Buyer under this Agreement. On or prior to Closing, Buyer, in its
sole discretion, may choose to assume and acquire Sellers’ holdover rights in
the existing lease of office space located at 21 Oxford Road in Mansfield,
Massachusetts in the event Sellers fail to cause ASOC to enter into a new office
lease on terms acceptable to Buyer.
 
5.16.  Compliance. Sellers shall use commercially reasonable efforts to ensure
compliance with all notice requirements under its license obligations and
applicable export control obligations relating to the Purchased Assets and/or
the conduct of the Business.
 
ARTICLE VI
 
COVENANT NOT TO COMPETE
 
6.01.  Noncompetition; Nonsolicitation.
 
(a)  For a period of five full years from the Closing Date, none of the Sellers
nor any of their respective Affiliates (collectively, the “Restricted Parties”)
shall, directly or indirectly, whether alone or in concert with others, and in
whatever capacity, for any of them or on behalf of or in conjunction with any
other Person:
 
 
-43-

--------------------------------------------------------------------------------

 
(i)  engage in the Business anywhere in the world, except that the Restricted
Parties may own not more than an aggregate of five percent (5%) of the
outstanding voting securities of any publicly held Person that competes,
directly or indirectly, with the Business, as long as none of the Restricted
Parties participates in the management, direction or operations of any such
publicly held Person;
 
(ii)  solicit or divert away or attempt to solicit or divert away any customer
served or solicited by Sellers or the Business in an effort to provide services
or products to such customer which compete that those provided by Sellers or the
Business, or otherwise induce any customer of the Business to curtail or cease
doing business with Buyer; or
 
(iii)  solicit or induce any of the Transferred Employees to terminate his or
her employment with Buyer, or employ or establish a business with any
Transferred Employee or solicit or encourage any Transferred Employee to leave
his or her employment or terminate his or her relationship with Buyer.
 
(b)  If any provision contained in this Section shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the parties
that if any of the restrictions or covenants contained herein is held to cover a
geographic area or to be for a length of time which is not permitted by
applicable law, or in any way construed to be too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable law, a court of competent jurisdiction shall construe and interpret
or reform this Section to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under such applicable law.
Sellers acknowledge that Buyer would be irreparably harmed by any breach of this
Section and that there would be no adequate remedy at law or in damages to
compensate Buyer for any such breach. Sellers agree that Buyer shall be entitled
to injunctive relief requiring specific performance by Sellers of this Section,
and Sellers consent to the entry thereof. Sellers shall be responsible for all
violations of any of the covenants in this Section 6.01 by any of the Restricted
Parties. Buyer acknowledges that the provisions of this Article VI shall not
prevent any Seller from conducting the Supervisor Business or from soliciting
any customer served or solicited by Sellers or the Business in an effort to
provide to such customer services or products pertaining to the industrial
automation products marketed as Sellers’“Supervisor” product family.
 
6.02.  No Solicitation of Supervisor Employees. For a period of one year from
the date hereof, Buyer shall not, directly or indirectly, whether alone or in
concert with others, and in whatever capacity, for any of them or on behalf of
or in conjunction with any other Person, solicit or induce any employee of any
Seller exclusively employed in the Supervisor Business (“Supervisor Employee”)
to terminate his or her employment with such Seller, or employ or establish a
business with any such Supervisor Employee or solicit or encourage any such
Supervisor Employee to leave his or her employment or terminate his or her
relationship with Sellers; provided that Buyer shall not be restricted from
making a general solicitation for employees that is not specifically directed at
any such Supervisor Employee and provided that nothing in this paragraph shall
preclude Buyer from considering and accepting an application from any individual
in response to a published recruitment advertisement or a general mandate given
to any recruitment consultant.
 
 
-44-

--------------------------------------------------------------------------------

 
ARTICLE VII
 
COVENANTS OF BOTH PARTIES
 
7.01.  Best Efforts to Consummate Transactions. Subject to the terms and
conditions of this Agreement, each party will use its best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements.
Sellers will use all best efforts to obtain in writing any consents required
from third parties to effectuate the Asset Sale and the other transactions
contemplated by this Agreement and the Ancillary Agreements (including the
consents to assign the Contracts), such consents to be in form satisfactory form
to Buyer.
 
7.02.  Certain Filings; Consents. Sellers and Buyer shall cooperate with each
other (a) in determining whether any action by or in respect of, or filing with,
any governmental body, agency, official or authority is required, or any
actions, consents, approvals or waivers are required to be obtained from parties
to any material contracts, in connection with the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements and
(b) in taking such actions or making any such filings, furnishing information
required in connection therewith and seeking timely to obtain any such actions,
consents, approvals or waivers.
 
7.03.  Public Announcements. Sellers and Buyer agree to consult with each other
before issuing any press release, making any public statement or filing any
publicly availably document (including filings with the SEC) with respect to or
which describes or refers to this Agreement, any of the Ancillary Agreements or
the transactions contemplated hereby or thereby and, will not issue, make or
file any such press release, public statement or public document without the
prior consent of Parent and Buyer, which consent shall not be unreasonably
withheld or delayed; provided, however, that a party may, without the prior
consent of the other party, issue, make or file such press release, public
statement or public document as may be required by law if it has used its
commercially reasonable efforts to consult with the other party and to obtain
such party’s consent but has been unable to do so in a timely manner.
 
7.04.  Further Assurances.
 
(a)  Sellers and Buyer each agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement and to vest in Buyer good and
marketable title to the Purchased Assets.
 
(b)  Sellers hereby constitute and appoint, effective as of the Closing Date,
Buyer and its successors and assigns as the true and lawful attorney of Sellers
with full power of substitution in the name of Buyer or in the name of Sellers,
but for the benefit of Buyer (i) to collect for the account of Buyer any items
of Purchased Assets and (ii) to institute and prosecute all proceedings which
Buyer may in its sole discretion deem proper in order to assert or enforce any
right, title or interest in, to or under the Purchased Assets, and to defend or
compromise any and all actions, suits or proceedings in respect of the Purchased
Assets. Buyer shall be entitled to retain for its account any amounts collected
pursuant to the foregoing powers, including any amounts payable as interest in
respect thereof.
 
 
-45-

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
TAX MATTERS
 
8.01.  Tax Definitions. The following terms, as used herein, have the following
meanings:
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
after the Closing Date.
 
“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date.
 
“Tax” means any federal, state, local or foreign net income, alternative or
add-on minimum, gross income, gross receipts, sales, use, value-added, ad
valorem, franchise, capital, paid-up capital, profits, lease, service, transfer,
greenmail, license, withholding, estimated, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, customs duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever (including liability for Taxes imposed on
another Person, whether incurred or borne as a transferee or successor or by
contract or otherwise), together with any interest or any penalty, addition to
tax or additional amount imposed by any governmental authority (domestic or
foreign) responsible for the imposition of any such tax.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
8.02.  Tax Matters. Sellers hereby jointly and severally represent and warrant
to Buyer that:
 
(a)  Each Seller and each Affiliate of a Seller has filed all Tax Returns
required to be filed by it and has paid all Taxes shown on such Tax Returns. All
such Tax Returns were complete and correct in all material respects. Except as
set forth in Schedule 8.02(a), no portion of any Tax Return has been the subject
of any audit, action, suit, proceeding, claim or examination by any governmental
authority, and no such audit, action, suit, proceeding, claim, deficiency or
assessment is pending or, to the knowledge of any Seller, threatened. Except as
set forth in Schedule 8.02(a), no Seller is currently the beneficiary of any
extension of time within which to file any Tax Return, and no Seller has waived
any statute of limitation with respect to any Tax or agreed to any extension of
time with respect to a Tax assessment or deficiency. No claim has ever been made
by a Tax authority in any jurisdiction where no Seller does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction. There are no
Liens for Taxes upon the Purchased Assets. No Seller has, or has had, a tax
liability in a foreign country associated with a permanent establishment or
other taxable presence in any country other than its country of formation or
organization, as determined under the laws of such country or any applicable Tax
treaty or convention between the United States and such foreign country. No
Seller has any liability for the Taxes of any Person (other than another Seller
or another member of the consolidated group of which Parent is a member) under
Treasury Regulation Section 1.1502-6 (or any corresponding provision of state,
local or foreign Tax law), or as a transferee or successor, or by contract, or
otherwise.
 
 
-46-

--------------------------------------------------------------------------------

 
(b)  Except as set forth in Schedule 8.02(b), each Seller and each Affiliate of
a Seller has withheld and paid all Taxes required to have been withheld and
paid. Except as set forth in Schedule 8.02(b), none of the Assumed Liabilities
is an obligation to make a payment that will not be deductible under
Section 280G of the Code.
 
(c)  Subject to Sellers’ delivery to Buyer at Closing of appropriate tax
clearance certificates from the Massachusetts taxing authorities, no portion of
the Purchase Price is subject to any Tax withholding provision of federal,
state, local or foreign law. Except as set forth on Schedule 8.02(c), no state
of facts exists or has existed that would constitute grounds for the assessment
against Buyer, whether by reason of transferee liability or otherwise, of any
liability for any Tax of anyone other than Buyer. The Purchased Assets do not
include any stock or other ownership interests in any foreign or domestic
corporations, partnerships, joint ventures, limited liability companies,
business trusts, or other entities.
 
(d)  Except as set forth in Schedule 8.02(d), each Seller has timely paid all
Taxes, and all interest and penalties due thereon and payable by it, for the
Pre-Closing Tax Period which will have been required to be paid on or prior to
the Closing Date, the non-payment of which would result in a Lien on any
Purchased Asset, would otherwise have a Material Adverse Effect or would result
in Buyer becoming liable or responsible therefor.
 
(e)  Each Seller has established, in accordance with GAAP applied on a basis
consistent with that of preceding periods, adequate reserves for the payment of,
and will timely pay, all Taxes which arise from or with respect to the Purchased
Assets or the operation of the Business and are incurred in or attributable to
the Pre-Closing Tax Period, the non-payment of which would result in a Lien on
any Purchased Asset, would otherwise have a Material Adverse Effect or would
result in Buyer becoming liable therefor.
 
(f)  Schedule 8.02(f) contains a list of all jurisdictions (whether foreign or
domestic) to which any Tax is properly payable by a Seller with respect to the
Purchased Assets or operation of the Business.
 
(g)  None of the Purchased Assets is “tax exempt use property” within the
meaning of Section 168(h) of the Code. None of the Purchased Assets is a lease
made pursuant to Section 168(f)(8) of the Internal Revenue Code of 1954.
 
 
-47-

--------------------------------------------------------------------------------

 
8.03.  Tax Cooperation; Allocation of Taxes.
 
(a)  Buyer and Sellers shall furnish or cause to be furnished to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Purchased Assets and the Business as is reasonably necessary for
the filing of all Tax Returns and making of any election related to Taxes, the
preparation for any audit by any governmental authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax Return. Sellers and
Buyer shall cooperate with each other in the conduct of any audit or other
proceeding related to Taxes involving the Business or the Purchased Assets and
each shall execute and deliver such powers of attorney and other documents as
are necessary to carry out the intent of this paragraph (a) of Section 8.03. In
addition, Buyer and Sellers shall maintain or arrange for the maintenance of all
records necessary to comply with this Section 8.03 for a period of seven (7)
years from the Closing Date (or such longer period as may be reasonably
requested in writing by Buyer or Sellers) and each party shall afford the other
reasonable access to such records during normal business hours.
 
(b)  All real property Taxes, personal property Taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between Sellers and Buyer as of
the Closing Date based on the number of days of such taxable period included in
the Pre-Closing Tax Period and the number of days of such taxable period
included in the Post-Closing Tax Period, equitably adjusted if necessary to
reflect changes in taxable assets as between the Pre-Closing Period and
Post-Closing Period or portions thereof. Sellers shall be liable for the
proportionate amount of such Taxes that is attributable to the Pre-Closing Tax
Period. Within 90 days after the Closing, Sellers and Buyer shall present a
statement to the other setting forth the amount of reimbursement to which each
is entitled under this Section 8.03(b) together with such supporting evidence as
is reasonably necessary to calculate such amount to be reimbursed. Such amount
shall be paid by the party owing it to the other within 10 days after delivery
of such statement. Thereafter, Sellers shall notify Buyer upon receipt of any
bill for real or personal property Taxes relating to the Purchased Assets, part
or all of which are attributable to the Post-Closing Tax Period, and shall
promptly deliver such bill to Buyer who shall pay the same to the appropriate
governmental authority; provided that if such bill covers the Pre-Closing Tax
Period, Sellers shall also remit prior to the due date of assessment to Buyer
payment for the proportionate amount of such bill that is attributable to the
Pre-Closing Tax Period. If either Seller or Buyer shall thereafter make a
payment for which it is entitled to reimbursement under this Section 8.03(b),
the other party shall make such reimbursement promptly but in no event later
than 30 days after the presentation of a statement setting forth the amount of
reimbursement to which the presenting party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of
reimbursement. Any payment required under this Section 8.03(b) and not made
within 10 days of delivery of the statement shall bear interest at the rate per
annum determined, from time to time, under the provisions of Section 6621(a)(2)
of the Code for each day until paid.
 
(c)  Any transfer, documentary, sales, use, stamp or other Taxes assessed upon
or with respect to the transfer of the Purchased Assets to Buyer and any
recording or filing fees with respect thereto shall be borne and paid by
Sellers, and Sellers shall promptly reimburse Buyer for any such amounts paid by
Buyer.
 
 
-48-

--------------------------------------------------------------------------------

 
(d)  Prior to the Closing Date, Sellers shall provide Buyer with a clearance
certificate or similar document(s) which may be required by any governmental
authority in order to relieve Buyer of (x) any obligation to withhold any
portion of the Purchase Price and (y) any liability for Taxes (determined
without regard to the provisions of this Agreement assigning responsibility
therefor) for which relief is available by reason of the filing of an
appropriate certificate.
 
(e)  No new elections with respect to Taxes, or any changes in current elections
with respect to Taxes, affecting the Business or the Purchased Assets shall be
made after the date of this Agreement without the prior written consent of
Buyer, which consent shall not be unreasonably withheld.
 
(f)  Buyer and Sellers agree to file all Tax Returns consistent with the
Allocation Statement and shall not make any inconsistent written statements or
take any inconsistent position on any Tax Return, in any refund claim, during
the course of any U.S. Internal Revenue Service (“IRS”) audit or other Tax
audit, for any financial or regulatory purpose, in any litigation or
investigation or otherwise. Each party shall notify the other parties if it
receives notice that the IRS or other governmental agency proposes any
allocation different than that set forth in the Allocation Statement.
 
(g)  The parties intend to utilize the Alternative Procedure described in
Section 5 of IRS Revenue Procedure 2004-53, 2004-34, I.R.B. 320 with respect to
Transferred Employees. Pursuant to such intention, Purchaser shall assume
responsibility for filing and providing to Transferred Employees for the
calendar year in which Closing occurs Forms W-2 and similar forms for
Transferred Employees. Seller shall provide information and data to Buyer upon
request with respect to wages and payroll taxes for such year in order for Buyer
to file timely and proper returns for such year.
 
ARTICLE IX
 
EMPLOYEE BENEFITS
 
9.01.  Employee Benefits Definitions. The following terms, as used herein,
having the following meaning:
 
“Benefit Arrangement” means an employment, severance or similar contract,
arrangement or policy (written or oral) and each plan or arrangement providing
for severance, insurance coverage (including any self-insured arrangements),
workers’ compensation, disability benefits, supplemental unemployment benefits,
vacation benefits, pension or retirement benefits or for deferred compensation,
profit-sharing, bonuses, phantom stock, stock appreciation rights or other forms
of incentive compensation or post-retirement insurance, compensation or fringe
benefits or any co-employment agreement that (a) is not an Employee Plan, (b) is
entered into, maintained or contributed to, as the case may be, by a Seller or
any of its ERISA Affiliates or any Co-Employer and (c) covers any Employee or
former Employee of a Seller.
 
 
-49-

--------------------------------------------------------------------------------

 
“Co-Employer” means any entity that is or was considered to be a co-employer
with a Seller.
 
“Employee” for purposes of this Section IX means any employee of a Seller or an
affiliate of Seller who is employed or engaged in, provides services to, or
otherwise is useful in, or necessary for, the operation of the Business,
including any employee Co-employed by a Seller and Co-Employer.
 
“Employee Plan” means each “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA, that (a) is subject to any provision of ERISA and (b) is
maintained or contributed to by a Seller or any of their ERISA Affiliates or any
Co-Employer, as the case may be.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” of any entity means any other entity that, together with such
entity, would be treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA.
 
“Transferred Employees” means those Employees who are offered employment by
Buyer and who commence employment with Buyer as of the Closing Date.
 
9.02.  ERISA Representations. Sellers, jointly and severally, hereby represent
and warrant to Buyer that:
 
(a)  Schedule 9.02 lists each Employee Plan that covers any Employee. Parent has
previously provided to Buyer (i) correct and complete copies of all material
documents embodying or relating to each Employee Plan, including all amendments
thereto and material written interpretations thereof; (ii) the most recent
annual actuarial valuations, if any, prepared for each Employee Plan; (iii) the
three most recent annual reports (Series 5500 and all schedules thereto), if
any, required under ERISA or the Code in connection with each Employee Plan or
related trust; (iv) if the Employee Plan is funded, the most recent annual and
periodic accounting of Employee Plan assets; (v) the most recent summary plan
description together with the most recent summary of material modifications, if
any, with respect to each Employee Plan; (vi) all IRS determination, opinion,
notification and advisory letters and rulings relating to Employee Plans and
copies of all applications and correspondence to or from the IRS, DOL or any
other Governmental Entity with respect to any Employee Plan; (vii) all material
written agreements and contracts relating to each Employee Plan, including but
not limited to fidelity or ERISA bonds, administrative service agreements, group
annuity contracts and group insurance contracts; (viii) all communications
material to any Employee or Employees relating to any Employee Plan and any
proposed Employee Plans, in each case relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any material liability
to a Seller and which are not reflected in the current summary plan description
and plan document; (ix) all forms and notices relating to the provision of
post-employment continuation of health coverage; (x) all policies pertaining to
fiduciary liability insurance covering the fiduciaries of each Employee Plan;
and (xi) all discrimination and qualification tests, if any, for each Employee
Plan for the most recently completed plan year. Except as set forth in Schedule
9.02, with respect to each Employee Plan, all annual reports (Form 5500)
required to be filed with the Internal Revenue Service or Department of Labor
have been properly filed on a timely basis.
 
 
-50-

--------------------------------------------------------------------------------

 
(b)  Schedule 9.02 also includes a list of each Benefit Arrangement of a Seller,
copies or descriptions of which have been made available or furnished previously
to Buyer.
 
(c)  Except as set forth in Schedule 9.02, none of the Employee Plans or Benefit
Arrangements listed on Schedule 9.02 is subject to the laws of any jurisdiction
outside the United States.
 
(d)  No non-exempt “prohibited transaction,” as defined in Section 406 of ERISA
or Section 4975 of the Code, has occurred with respect to any Employee Plan.
 
(e)  No Seller nor any ERISA Affiliate maintains or has ever maintained or
contributed to or incurred or expects to incur liability with respect to any
Multiemployer Plan as defined in Section 4001(a)(3) of ERISA, a Multiple
Employer Plan as defined in Section 210 of ERISA, or a Plan subject to Title IV
of ERISA or Section 412 of the Code. No Seller nor any ERISA Affiliate has
incurred nor does it reasonably expect to incur any liability with respect to
any transaction described in Section 4069 of ERISA.
 
(f)  Each Employee Plan which is intended to be qualified under Section 401(a)
of the Code is so qualified and has been so qualified during the period from its
adoption to date, and each trust forming a part thereof is exempt from tax
pursuant to Section 501(a) of the Code. Each Employee Plan and Benefit
Arrangement has been maintained in compliance in all material respects with its
terms and with the applicable requirements prescribed by any and all statutes,
orders, rules and regulations.
 
(g)  With respect to the Employees and former Employees, there are no employee
post-retirement health or welfare plans in effect, except as required by
Section 4980B of the Code or applicable state law. No tax under Section 4980B or
4980D of the Code has been incurred in respect of any Employee Plan that is a
group health plan, as defined in Section 5000(b)(1) of the Code.
 
(h)  All contributions, reserves or premium payments accrued under each Employee
Plan and Benefit Arrangement have been made as of the Closing Date or are
reflected on the Closing Balance Sheet.
 
(i)  No Employee will become entitled to any bonus, retirement, severance or
similar benefit or enhanced benefit solely as a result of the transactions
contemplated hereby.
 
9.03.  Employees and Offers of Employment.
 
(a)  On or prior to the Closing Date, Buyer may, at its sole discretion, offer
employment on such terms and conditions as it determines in its sole discretion
and on an at-will basis, to some or all of the Employees. No Seller has made any
representation or assurance to any Employee about whether he or she will receive
an offer of employment and/or about any terms or conditions of employment Buyer
may offer. Buyer will cooperate with Sellers in connection with Sellers’
negotiations with certain members of senior management of the Business to waive
or otherwise modify such persons’ entitlement to severance payments from
Sellers.
 
 
-51-

--------------------------------------------------------------------------------

 
(b)  Sellers agree to (i) use commercially reasonable efforts to cooperate with
Buyer in Buyer’s recruitment of the Employees, (ii) terminate the employment of
the Employees who have accepted Buyer’s offer of employment, on or immediately
prior to the Closing Date and to pay any and all accrued liabilities with
respect to each Transferred Employee, including, but not limited to, all such
liabilities relating to such termination, including, without limitation any
payments and benefits due such Transferred Employees pursuant to accrued salary
and wages, bonuses, commissions, pension, retirement, savings, health, welfare
and other benefits and severance payments or similar payments of the Transferred
Employees, and (iii) provide to each Transferred Employee any notice (which
notice shall be reasonably acceptable to Buyer) required under any law or
regulations in respect of such termination including, without limitation, the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and the Federal Workers Adjustment and Retraining Notification Act (“WARN Act”).
 
(c)  Sellers shall use their commercially reasonable efforts to assist Buyer in
obtaining from the Transferred Employees executed assignment of inventions,
confidentiality and noncompetition (if applicable) agreements in form
satisfactory to Buyer.
 
9.04.  No Third Party Beneficiaries. No provision of this Article IX or any
other provision in this Agreement shall create any third party beneficiary or
other rights in any employee or former employee (including any beneficiary or
dependent thereof) of a Seller in respect of continued employment (or resumed
employment) with either Buyer or the Business or any of their Affiliates and no
provision of this Article IX shall create any such rights in any such Persons in
respect of any benefits that may be provided, directly or indirectly, under any
Employee Plan or Benefit Arrangement or any plan or arrangement that may be
established by Buyer or any of its Affiliates. No provision of this Agreement
shall constitute a limitation on rights to amend, modify or terminate after the
Closing Date any such plans or arrangements of Buyer or any of its Affiliates.
 
ARTICLE X
 
CONDITIONS TO CLOSING
 
10.01.  Conditions to the Obligations of Each Party. The obligations of Buyer
and Sellers to consummate the Closing are subject to the satisfaction of the
following conditions:
 
(a)  No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Closing.
 
(b)  Approval of the Asset Sale by the requisite vote of the Parent’s
stockholders.
 
 
-52-

--------------------------------------------------------------------------------

 
10.02.  Conditions to the Obligations of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions, any of which may be waived by Buyer in writing:
 
(a)  (i) There shall not have occurred any change concerning, or other event
affecting, any Sellers or the Business that, individually or in the aggregate,
has had or could reasonably be expected to have, a Material Adverse Effect, (ii)
each Seller shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or before the Closing Date,
(iii) the representations and warranties of Sellers contained in this Agreement
at the time of execution and delivery and in any certificate or other writing
delivered by any Seller pursuant hereto, disregarding all qualifications and
exceptions contained therein relating to materiality or Material Adverse Effect,
shall be true and correct in all material respects at and as the date of this
Agreement and as of the Closing Date, as if made at and as of such date and
(iv) Buyer shall have received a certificate signed by the President and Chief
Executive Officer of each Seller to the foregoing effect.
 
(b)  No court, arbitrator or governmental body, agency or official shall have
issued any order, and there shall not be any statute, rule or regulation,
restraining the effective operation by Buyer of all or any portion of the
Purchased Assets after the Closing Date and no proceeding challenging this
Agreement or the transactions contemplated hereby or seeking to prohibit, alter,
prevent or delay the Closing shall have been instituted by any Person before any
court, arbitrator or governmental body, agency or official and be pending.
 
(c)  Buyer shall have received an opinion of Arent Fox PLLC, dated the Closing
Date with respect to such matters as listed on Exhibit C.
 
(d)  Sellers shall have received all of the Required Consents listed on
Schedule 10.02(d) and delivered same to Buyer.
 
(e)  Sellers shall have delivered to Buyer the tax clearance certificates
identified in Section 5.12 and such other clearance certificates or similar
document(s) which may be required by any Tax authority to relieve Buyer of
(x) any obligation to withhold Taxes in connection with the transactions
contemplated by this Agreement and (y) any liability for Taxes (determining
without regard to provisions of this Agreement assigning responsibility
therefor) for which relief is available by reason of the filing of an
appropriate certificate or other document.
 
(f)  Sellers shall have paid all sales and use taxes identified in
Schedule 8.02(b) and all sales, use, transfer, stamp, documentary and other
similar Taxes and recording and filing fees incurred in connection with the
transactions contemplated by this Agreement.
 
(g)  Sellers shall have delivered to Buyer payoff letters with respect to the
Laurus Debt and any other Indebtedness of Sellers requested by Buyer and
releases of any and all Liens held by third parties shall have been obtained.
 
(h)  On or prior to the Closing Date, Sellers shall have delivered or caused to
be delivered to Buyer, each of the following:
 
 
-53-

--------------------------------------------------------------------------------

 
(i)  certified copies of the certificate of incorporation and bylaws of each
Seller and the resolutions of each Sellers’ boards of directors and each
Seller’s stockholder(s) authorizing the execution, delivery and performance of
this Agreement and the Ancillary Agreements and approving the consummation of
the transactions contemplated hereby and thereby;
 
(ii)  certificates of the secretary of state of the jurisdiction(s) in which
Sellers are incorporated and each jurisdiction where a Seller is qualified to do
business stating that such Seller is in good standing; and
 
(iii)  such other documents or instruments as Buyer may reasonably request to
effect the transactions contemplated hereby.
 
(i)  Parent shall prepare and shall have delivered to Buyer no less than three
(3) business days prior to the Closing Date a balance sheet reflecting the
consolidated assets and liabilities of the Business estimated as of the Closing
Date (the “Closing Balance Sheet”);
 
(j)  Sellers shall have executed and delivered to Buyer the Transition Services
Agreement and any other documents in connection therewith;
 
(k)  On or prior to the Closing Date, Sellers shall have filed the requisite
documents with the applicable government agencies to cause the change of
corporate name of each Seller and their Affiliates in accordance Section 5.07
and shall have delivered to Buyer evidence satisfactory to Buyer of such name
changes.
 
(l)  Sellers shall have paid, or caused to be paid, all accrued liabilities with
respect to the Transferred Employees in accordance with Section 9.03 and shall
have delivered to Buyer evidence satisfactory to Buyer of such payment.
 
(m)  Before the Closing Date, all of the Purchased Assets owned or held by any
Transferring Affiliate shall have been properly assigned, transferred and
delivered to ASOC and evidence thereof satisfactory to Buyer’s counsel shall
have been delivered to Buyer.
 
(n)  Axeda Systems Limited shall have taken such action requested by Buyer, or
Buyer’s counsel, to allow Buyer (or an affiliate thereof) to hire the
Transferred Employees of Axeda Systems Limited, including releasing such
Transferred Employees from their employment with, and any noncompetition
obligations in favor of, Axeda Systems Limited.
 
(o)  No event shall have occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) will, or could reasonably be expected
to, result in the delivery, license, or disclosure of the source code for any
Seller Software to any other Person without Buyer’s express written consent.
 
10.03.  Conditions to Obligations of Sellers. The obligation of Sellers to
consummate the Closing is subject to the satisfaction of the following further
conditions, any of which may be waived by Parent in writing:
 
 
-54-

--------------------------------------------------------------------------------

 
(a)  (i) Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date, (ii) the representations and warranties of Buyer contained in this
Agreement at the time of its execution and delivery and in any certificate or
other writing delivered by Buyer pursuant hereto, disregarding all
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, shall be true and correct in all material respects at
and as of the Closing Date, as if made at and as of such date and (iii) Parent
shall have received a certificate signed by the President and Chief Executive
Officer of Buyer to the foregoing effect.
 
(b)  Buyer shall have received all consents, authorizations or approvals from
governmental agencies referred to in Section 4.03, in each case in form and
substance reasonably satisfactory to Seller, and no such consent, authorization
or approval shall have been removed or revoked.
 
(c)  Buyer shall have executed and delivered to Sellers the Transition Services
Agreement.
 
(d)  Each of the waivers, dated as of the date hereof, between Parent and each
Employee identified in Schedule 10.03(d) shall have become effective in
accordance with its terms.
 
ARTICLE XI
 
SURVIVAL; INDEMNIFICATION
 
11.01.  Survival. The representations and warranties of the parties contained in
this Agreement, the Ancillary Agreements or in any certificate or other writing
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the Closing until the first anniversary of the Closing Date,
except: (i) in the case of Sections 3.14 and 3.18 which shall survive the
Closing until the fifth anniversary of the Closing Date; (ii) in the case of the
representations and warranties contained in Articles VIII and IX, which shall
survive the Closing until 180 days after the expiration of the statutory period
of limitations applicable to third party claims pertaining to such matters, if
later (giving effect to any waiver, mitigation or extension thereof); and (iii)
in the case of Sections 3.02, 3.03, 3.04, 3.10, 3.22 and 4.02, which shall
survive the Closing in perpetuity. All covenants and agreements contained in
this Agreement, the Ancillary Agreements or in any certificate or other writing
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the Closing and shall continue to remain in full force and effect
in perpetuity after the Closing Date, unless they terminate earlier in
accordance with their express terms.
 
11.02.  Indemnification.
 
(a)  Sellers shall, jointly and severally, indemnify, defend and hold harmless
Buyer and its Affiliates and each of their respective officers, directors,
employees, stockholders, agents and representatives (collectively, the “Buyer
Indemnified Parties”) from and against:
 
 
-55-

--------------------------------------------------------------------------------

 
(i)  any Loss suffered or incurred by, or asserted against, any Indemnified
Party that is attributable to, is based upon, is caused by, results from, or in
any way arises from:
 
(A)  any inaccuracy in or breach of any representation or warranty of Sellers
contained in this Agreement, the Ancillary Agreements or in any certificate or
other writing delivered pursuant hereto or thereto or in connection herewith or
therewith (other than the representations and warranties contained in Articles
VIII and IX), and any claim, action, suit or proceeding by any third party
alleging facts that if proven true would constitute any inaccuracy in or breach
of any such representation or warranty of Sellers;
 
(B)  any inaccuracy in or breach of any representation or warranty of Sellers
contained in Articles VIII and IX, and any claim, action, suit or proceeding by
any third party alleging facts that if proven true would constitute a any
inaccuracy in or breach of any such representation or warranty of Sellers;
 
(C)  any breach, or failure to perform, by any Seller of any of their respective
obligations, covenants or agreements set forth in this Agreement, the Ancillary
Agreements or in any certificate or other writing delivered pursuant hereto or
thereto or in connection herewith or therewith;
 
(D)  any Excluded Liability;
 
(E)  any failure to comply with applicable bulk sales laws in connection with
the sale and transfer of the Purchased Assets to Buyer; and
 
(F)  any claims by employees or former employees of the Business arising out of
or in connection with their employment relationship with Sellers or any of their
Affiliates or the termination of such employment relationship; and
 
(ii)  any and all notices, actions, suits, litigations, arbitrations,
proceedings, investigations or claims arising out of or incident to any and all
Losses or any of the foregoing.
 
(b)  Buyer shall indemnify, defend and hold harmless Sellers and their
respective Affiliates and each of their respective officers, directors,
employees, stockholders, agents and representatives (collectively, the “Seller
Indemnified Parties”; and together with the Buyer Indemnified Parties, the
“Indemnified Parties”) from and against:
 
(i)  any Loss suffered or incurred by, or asserted against, any Indemnified
Party that is attributable to, is based upon, is caused by, results from, or in
any way arises from:
 
(A)  any inaccuracy in or breach of any representation or warranty of Buyer
contained in this Agreement, the Ancillary Agreements or in any certificate or
other writing delivered pursuant hereto or thereto or in connection herewith or
therewith, and any claim, action, suit or proceeding by any third party alleging
facts that if proven true would constitute a any inaccuracy in or breach of any
such representation or warranty of Buyer;
 
 
-56-

--------------------------------------------------------------------------------

 
(B)  any breach, or failure to perform, by Buyer of any of Buyer’s obligations,
covenants or agreements set forth in this Agreement, the Ancillary Agreements or
in any certificate or other writing delivered pursuant hereto or thereto or in
connection herewith or therewith;
 
(C)  any Assumed Liability; and
 
(D)  any and all notices, actions, suits, litigations, arbitrations,
proceedings, investigations or claims arising out of or incident to any of the
foregoing.
 
11.03.  Limitations. Notwithstanding anything to the contrary in this Agreement,
the obligations and liabilities of Sellers and Buyer under this Article XI shall
be subject to the following limitations:
 
(a)  The obligations of the Sellers and Buyer for indemnification under
Sections 11.02(a)(i)(A) and (B) and Section 11.02(b)(i)(A), respectively, shall
terminate on expiration of the applicable survival periods described in
Section 11.01, except for matters as to which any Indemnified Party has made a
claim for indemnity or given written notice of a possible claim for indemnity on
or prior to such date, which shall survive the expiration of such period until
such claim is finally resolved in accordance with the terms of this Agreement
and any obligations with respect thereto are fully satisfied.
 
(b)  Sellers shall not be liable to the Buyer Indemnified Parties for any Loss
under Section 11.02(a)(i)(A) unless the aggregate amount for which Sellers would
otherwise (but for this Section 11.03(b)) be liable on account thereof exceeds
in the aggregate $50,000. Buyer shall not be liable to the Seller Indemnified
Parties for any Loss under Section 11.02(b)(i)(A) unless the aggregate amount
for which Buyer would otherwise (but for this Section 11.03(b)) be liable on
account thereof exceeds in the aggregate $50,000. If and when such Losses do
exceed this amount, the indemnifying party shall indemnify the Indemnified
Parties fully for the entire amount of all such Losses, including the portion
below $50,000.
 
(c)  Sellers shall only be liable for indemnification under
Sections 11.02(a)(i)(A) up to an aggregate amount equal to the Purchase Price.
 
11.04.  Procedures.
 
(a)  Any Indemnified Party seeking indemnification under this Article XI shall
give prompt written notice to the persons against whom indemnification is sought
(the “Indemnifying Party”) of the assertion of any claim by a third party or the
discovery of any fact upon which the Indemnified Party intends to base a claim
under this Article XI. The delay or failure of any Indemnified Party to provide
notice hereunder shall not in any way limit its indemnification rights hereunder
except to the extent that the Indemnifying Party demonstrates that its ability
to defend or resolve such claim is actually and materially prejudiced thereby.
Any such notice shall describe the facts and circumstances upon which the
asserted claim for indemnification is based and shall include the amount of the
indemnifiable Losses (or, if such amount is not then determined, a good faith
estimate thereof) and the basis for the determination of the amount of such
Losses.
 
 
-57-

--------------------------------------------------------------------------------

 
(b)  With respect to a third-party claim:
 
(i)  The Indemnifying Party may, if applicable, and at the request of the
Indemnified Party shall, participate in and control the defense of any
third-party claim at its own expense. If the Indemnifying Party elects to assume
the defense (whether or not obligated to) of any such claim, the Indemnified
Party may participate in such defense, but in such case the expenses of the
Indemnified Party shall be paid by the Indemnified Party. If the Indemnifying
Party shall fail to defend a third-party claim or, if after commencing or
undertaking any such defense, shall fail to prosecute or shall withdraw from
such defense, the Indemnified Party shall have the right to undertake the
defense thereof at the Indemnifying Party’s expense. Notwithstanding the
foregoing, if the Indemnifying Party assumes the defense of a third-party claim
and if the Indemnified Party later determines in good faith that the third-party
claim is (x) likely to materially adversely affect it or its business in a
manner that may not be adequately compensated by money damages or (y) may expose
the Indemnified Party to potential obligations or Losses that may not be fully
satisfied by the Indemnifying Party, then the Indemnified Party may, by written
notice to the Indemnifying Party, assume the exclusive right to defend,
compromise, or settle such claim. If the Indemnified Party shall so assume the
exclusive right to defend, compromise, or settle such claim, all attorneys’ fees
and other expenses incurred by the Indemnified Party in the defense, compromise
or settlement of such claim shall be at the Indemnifying Party’s expense.
 
(ii)  The party controlling the defense of any third-party suit, action or
proceeding shall keep the other party advised of the status of such action, suit
or proceeding and the defense thereof and shall consider in good faith
recommendations made by the other party with respect thereto.
 
(iii)  The Indemnifying Party shall not settle any third-party claim without the
consent (which consent shall not be unreasonably withheld or delayed) of the
Indemnified Party if any relief, other than the payment of money damages which
the Indemnifying Party shall be obligated to pay in full, would be granted
against the Indemnified Party or its Affiliates by such settlement or if the
Indemnified Party would be liable to the third party for any portion of such
settlement.
 
11.05.  No Waiver. All representations, warranties, covenants and agreements of
Sellers and Buyer made in this Agreement (as modified by the disclosure
schedules attached hereto) shall be deemed to have been relied upon by the party
or parties to this Agreement to whom they are made, and shall survive the
Closing as provided in Sections 11.01 regardless of any investigation or
knowledge of any facts, circumstances or events on the part of such party or its
representatives, and each party hereby expressly reserves their respective
rights to rely on, enforce and seek redress with respect to any breach of or
non-compliance with any such representations, warranties, covenants and
agreements regardless of any investigation or knowledge of any facts,
circumstances or events on the part of such party or its representatives (other
than in respect of such facts, circumstances or events disclosed in such
disclosure schedules), in each case subject to the limitations set forth in this
Article XI. No waiver of a closing condition by Buyer or Sellers shall limit the
respective rights of the parties under this Article XI.
 
 
-58-

--------------------------------------------------------------------------------

 
11.06.  Purchase Price Adjustment. All indemnification payments made under this
Agreement shall be treated as adjustments to the Purchase Price.
 
11.07.  Exclusive Remedies. Except for fraud, intentional misrepresentation and
other remedies that cannot be waived as a matter of law, and except for
equitable remedies, the remedies set forth in this Article XI shall be the sole
and exclusive remedies of the parties to this Agreement under this Agreement
from and after the Closing with respect to any misrepresentation or breach of
warranty, or any breach of or failure to perform any covenant to be performed
prior to the Closing by any party under this Agreement.
 
ARTICLE XII
 
TERMINATION
 
12.01.  Grounds for Termination. This Agreement may be terminated at any time
prior to the Closing:
 
(a)  by written agreement of Buyer and Parent;
 
(b)  by either Buyer or Parent if the Closing shall not have been consummated on
or before December 15, 2005; provided that such termination right shall not be
available to a party that has failed to fulfill its obligations under this
Agreement or whose acts or omissions have been a significant cause of the
Closing not occurring on or before such date;
 
(c)  by either Parent or Buyer if there shall be any law or regulation that
makes consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if consummation of the transactions contemplated hereby would
violate any nonappealable final order, decree or judgment of any court or
governmental body having competent jurisdiction;
 
(d)  by Buyer (provided that it is not then in material breach of any
representation, warranty, covenant or agreement contained in this Agreement) by
means of a written notice to Parent if there has been (i) a material breach by
any Seller of any representation, warranty, covenant or agreement set forth in
this Agreement, which breach (A) would result in a failure to satisfy the
closing conditions contained in Section 10.02(a) and (B) has not been cured
within five business days following receipt by Parent of notice of such breach
or (ii) a Material Adverse Change;
 
(e)  by Parent (provided that none of the Sellers is then in material breach of
any representation, warranty, covenant or agreement contained in this Agreement)
by means of a written notice to Buyer if there has been a material breach by any
Buyer of any representation, warranty, covenant or agreement set forth in this
Agreement, which breach (A) would result in a failure to satisfy the closing
conditions contained in Section 10.03(a) and (B) has not been cured within five
business days following receipt by Buyer of notice of such breach;
 
 
-59-

--------------------------------------------------------------------------------

 
(f)  by Buyer, if (i) the Parent Board (or any committee thereof) shall have
failed to make in the Proxy Statement, or shall have withdrawn, modified,
amended or qualified in a manner adverse to Buyer, its approval or
recommendation of this Agreement, the Asset Sale or any of the transactions
contemplated hereby; or (ii) the Parent Board shall have (x) recommended that
the stockholders of Parent accept or approve an Acquisition Proposal, or (y)
failed to recommend that the stockholders of Seller reject or not accept an
Acquisition Proposal (or the Seller Board shall have resolved to take any such
action); or
 
(g)  by either Buyer or Parent, if this Agreement, the Asset Sale and the other
transactions contemplated hereby shall have failed to receive the requisite vote
for approval and adoption by the Parent’s stockholders upon the holding of a
duly convened Stockholders Meeting or any adjournment thereof.
 
The party desiring to terminate this Agreement pursuant to this Section 12.01
shall give notice of such termination to the other parties. Notwithstanding
anything to the contrary in this Agreement, neither Parent nor any Seller may
terminate this Agreement unless prior thereto or concurrently therewith Sellers
shall have paid or caused to be paid all amounts required to be paid by Section
12.02(b), (c) and (d) in accordance with Section 12.02, and such termination of
this Agreement by Parent or any Seller shall not be effective unless and until
such amounts shall have been paid in full in accordance with Section 12.02.
 
12.02.  Effect of Termination.
 
(a)  If this Agreement is terminated as permitted by Section 12.01, such
termination shall be without liability of any party (or any shareholder,
director, officer, employee, agent, consultant or representative of such party)
to any other party to this Agreement; provided that (i) if such termination
shall result from the willful failure of any Seller to fulfill a condition to
the performance of the obligations of any party or to perform a covenant of this
Agreement or from a willful breach of any representation or warranty by any
Seller, Sellers shall be fully liable for any and all Losses incurred or
suffered by Buyer as a result of such failure or breach, (ii) if such
termination shall result from the willful failure of Buyer to fulfill a
condition to the performance of the obligations of any party or to perform a
covenant of this Agreement or from a willful breach of any representation or
warranty by Buyer to this Agreement, Buyer shall be fully liable for any and all
Losses incurred or suffered by Sellers as a result of such failure or breach,
and (iii) Sellers shall be required to make any payments to Buyer as are
required pursuant to Sections 12.02(b) and/or (c). The provisions of
Sections 5.06 (Confidentiality), 13.03 (Expenses), 13.10 (Jurisdiction), 13.11
(Waiver of Jury Trial) and this Section 12.02 shall survive any termination
hereof pursuant to Section 12.01.
 
(b)  If at any time on and after June 29, 2005 any Seller receives an
Acquisition Proposal and this Agreement is terminated for any reason other than
for the reasons set forth in Sections 12.01(e) or 12.01(g), then Sellers shall
pay to JMI Management, Inc. an amount in cash equal to Five Hundred Thousand
Dollars ($500,000).
 
 
-60-

--------------------------------------------------------------------------------

 
(c)  Upon termination of this Agreement for any reason, Sellers shall
immediately repay in full all amounts owing under the Bridge Loans and Sellers
shall reimburse Buyer and JMI Management, Inc. for all of their reasonable fees
and expenses for legal, accounting and financial advisory services incurred in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements.
 
(d)  All amounts due under subsections (b) and (c) of this Section 12.02 shall
be paid in immediately available funds as soon as practicable but in any event
within five business days after termination of this Agreement. The parties
acknowledge and agree that the provisions for payment of the amounts under this
Section 12.02 are an integral part of the transactions contemplated by this
Agreement and are included herein in order to induce Buyer to enter into this
Agreement. Notwithstanding anything to the contrary set forth in this Agreement,
if Sellers fail to pay promptly to Buyer and JMI the amounts due under this
Section 12.02, Sellers shall reimburse Buyer on demand for all costs and
expenses (including legal fees and expenses) incurred in connection with any
action, including any legal action, taken to collect payment of such amounts.
 
ARTICLE XIII
 
MISCELLANEOUS
 
13.01.  Notices. All notices, requests, demands or other communications that are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given: (a) on the date of
delivery, if personally delivered by hand, (b) upon the third day after such
notice is deposited in the United States mail, if mailed by registered or
certified mail, postage prepaid, return receipt requested, (c) upon the date
scheduled for delivery after such notice is sent by a nationally recognized
overnight express courier or (d) by fax upon written confirmation (including the
automatic confirmation that is received from the recipient’s fax machine) of
receipt by the recipient of such notice:
 
if to Buyer, to:
 
c/o JMI Management, Inc.
1119 St. Paul Street
Baltimore, MD 21202
Attention: Bradford Woloson
Telecopy: 410-385-2641
with a copy to:
 
Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attention: Mark H. Burnett
Telecopy: (617) 523-1231
   
if to Sellers, to:
 
Axeda Systems Inc.
21 Oxford Road
Mansfield, MA 02048
Attention: Karen F. Kupferberg
Telecopy: (508) 337-9201
with a copy to:
 
Arent Fox PLLC
1675 Broadway
34th Floor
New York, NY 10019
Attention: Steven D. Dreyer
Telecopy: (212) 484-3990

 
 
-61-

--------------------------------------------------------------------------------

 
13.02.  Amendments; No Waivers.
 
(a)  Any provision of this Agreement may be amended prior to the Closing Date
if, and only if, such amendment is in writing and signed by Buyer and Sellers.
Any provision of this Agreement may be waived by Buyer and Sellers if the waiver
is in writing and signed by the parties to be bound.
 
(b)  No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
13.03.  Expenses. Except as otherwise provided herein, each of the parties shall
pay all of its own fees, costs and expenses (including, without limitation,
fees, costs and expenses of legal counsel, investment bankers, brokers or other
representatives and consultants and appraisal fees, costs and expenses) incurred
in connection with the negotiation of the Letter of Intent, this Agreement, the
Ancillary Agreements, the performance of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby.
 
13.04.  Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
13.05.  Governing Law. This Agreement and the Ancillary Agreements shall be
construed in accordance with and governed by the laws of the Commonwealth of
Massachusetts, without regard to the conflicts of law rules of such state.
 
13.06.  Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart,
or facsimile of a counterpart, of each of the Agreement and Ancillary
Agreements, each signed by the other party or parties hereto or thereto.
Delivery of an executed copy of this Agreement by facsimile transmission shall
have the same effect as delivery of an originally executed copy of this
Agreement, whether an originally executed copy shall be delivered subsequent
thereto.
 
 
-62-

--------------------------------------------------------------------------------

 
13.07.  Entire Agreement. The Disclosure Schedules and Exhibits identified in
this Agreement are incorporated herein by reference. This Agreement, the
Ancillary Agreements and the Mutual Non-Disclosure Agreement, dated May 16,
2005, between Parent and JMI, constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect to the subject matter hereof. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by either party hereto. None of the provisions of
this Agreement and the Ancillary Agreements is intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.
 
13.08.  Bulk Sales Laws. Buyer and Seller each hereby waive compliance by Seller
with the provisions of the “bulk sales,”“bulk transfer” or similar laws of any
state. Seller agrees to indemnify and hold Buyer harmless against any and all
claims, losses, damages, liabilities, costs and expenses incurred by Buyer or
any of its Affiliates as a result of any failure to comply with any such “bulk
sales,”“bulk transfer” or similar laws.
 
13.09.  Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.
 
13.10.  Jurisdiction. Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement shall be brought
against any of the parties in the federal or state courts located in the
Commonwealth of Massachusetts, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any such action or proceeding may be served on any party anywhere in
the world, whether within or without the Commonwealth of Massachusetts.
 
13.11.  Waiver of Jury Trial. EACH SELLER AND BUYER HEREBY IRREVOCABLY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENT OR ACTION RELATED HERETO OR THERETO.
 
13.12.  Specific Performance. Sellers acknowledge that the Business is unique
and recognize and affirm that in the event of a breach of this Agreement by such
Person, money damages may be inadequate and Buyer may have no adequate remedy at
law. Accordingly, Sellers agree that Buyer shall have the right, in addition to
any other rights and remedies existing in its favor, to enforce its rights and
Sellers’ obligations hereunder not only by an action or actions for damages but
also by an action or actions for specific performance, injunctive and/or other
equitable relief. If any such action is brought by Buyer to enforce this
Agreement, Sellers hereby waives the defense that there is an adequate remedy at
law.
 
 
-63-

--------------------------------------------------------------------------------

 
13.13.  Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.
 
13.14.  Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any person. Nothing in the
Disclosure Schedules hereto shall be deemed adequate to disclose an exception to
a representation or warranty made herein unless the Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail. Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). The parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance. If any party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant. In addition, each of the
parties acknowledges and agrees that any purchase price adjustments as a result
of the application of any provision of this Agreement or any Ancillary Agreement
do not prejudice or limit in any respect whatsoever any party’s rights to
indemnification under any other provision of this Agreement or any Ancillary
Agreement, except to the extent that such a recovery would result in a
duplication of damages. The word “including” shall mean including without
limitation regardless of whether such words are included in some contexts but
not others.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 





 
-64-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto here caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
ASOC ACQUISITION CORP.
 
 
By:  /s/ Bradford D. Woloson

--------------------------------------------------------------------------------

Name: Bradford D. Woloson
Title: President
   
 
AXEDA SYSTEMS INC.
 
 
By:   /s/ Robert M. Russell Jr.

--------------------------------------------------------------------------------

Name: Robert M. Russell Jr.
Title: Chief Executive Officer
   
 
AXEDA SYSTEMS OPERATING
COMPANY, INC.
 
 
By:  /s/ Karen F. Kupferberg

--------------------------------------------------------------------------------

Name: Karen F. Kupferberg
Title: Chief Financial Officer
   
 
AXEDA IP, INC.
 
 
By:   /s/ Lynn Magnani

--------------------------------------------------------------------------------

Name: Lynn Magnani
Title: Secretary





 
-65-

--------------------------------------------------------------------------------

 